 



EXHIBIT 10.10
AMENDED AND RESTATED CREDIT AGREEMENT
for $750,000,000 Credit Facility
dated as of December 9, 2005
among
EOP OPERATING LIMITED PARTNERSHIP,
THE BANKS LISTED HEREIN,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent,
JPMORGAN CHASE BANK, N.A.,
as Documentation Agent,
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arranger and Joint Bookrunner,
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner,
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE I
DEFINITIONS

             
SECTION 1.1.
  Definitions     2  
SECTION 1.2.
  Accounting Terms and Determinations     27  
SECTION 1.3.
  Types of Borrowings     27  

ARTICLE II
THE CREDITS

             
SECTION 2.1.
  Commitments to Lend     28  
SECTION 2.2.
  Notice of Borrowing     29  
SECTION 2.3.
  Intentionally Omitted     29  
SECTION 2.4.
  Intentionally Omitted     29  
SECTION 2.5.
  Notice to Banks; Funding of Loans     29  
SECTION 2.6.
  Notes     30  
SECTION 2.7.
  Method of Electing Interest Rates     31  
SECTION 2.8.
  Interest Rates     32  
SECTION 2.9.
  Mandatory Prepayments     33  
SECTION 2.10.
  Maturity Date     33  
SECTION 2.11.
  Optional Prepayments     34  
SECTION 2.12.
  General Provisions as to Payments     34  
SECTION 2.13.
  Funding Losses     35  
SECTION 2.14.
  Computation of Interest and Fees     35  
SECTION 2.15.
  Use of Proceeds     35  
SECTION 2.16.
  Fees     36  

ARTICLE III
CONDITIONS

             
SECTION 3.1.
  Closing     36  
SECTION 3.2.
  Borrowings     38  

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

             
SECTION 4.1.
  Existence and Power     39  
SECTION 4.2.
  Power and Authority     39  
SECTION 4.3.
  No Violation     40  
SECTION 4.4.
  Financial Information     40  
SECTION 4.5.
  Litigation     41  
SECTION 4.6.
  Compliance with ERISA     41  
SECTION 4.7.
  Environmental     41  
SECTION 4.8.
  Taxes     42  
SECTION 4.9.
  Full Disclosure     42  


i

 



--------------------------------------------------------------------------------



 



             
SECTION 4.10.
  Solvency     42  
SECTION 4.11.
  Use of Proceeds     42  
SECTION 4.12.
  Governmental Approvals     42  
SECTION 4.13.
  Investment Company Act; Public Utility Holding Company Act     43  
SECTION 4.14.
  Principal Offices     43  
SECTION 4.15.
  REIT Status     43  
SECTION 4.16.
  Patents, Trademarks, etc     43  
SECTION 4.17.
  Judgments     43  
SECTION 4.18.
  No Default     43  
SECTION 4.19.
  Licenses, etc     43  
SECTION 4.20.
  Compliance With Law     43  
SECTION 4.21.
  No Burdensome Restrictions     44  
SECTION 4.22.
  Brokers’ Fees     44  
SECTION 4.23.
  Intentionally Omitted     44  
SECTION 4.24.
  Intentionally Omitted     44  
SECTION 4.25.
  Organizational Documents     44  
SECTION 4.26.
  Qualifying Unencumbered Properties     44  

ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS

             
SECTION 5.1.
  Information     45  
SECTION 5.2.
  Payment of Obligations     47  
SECTION 5.3.
  Maintenance of Property; Insurance; Leases     48  
SECTION 5.4.
  Maintenance of Existence     48  
SECTION 5.5.
  Compliance with Laws     48  
SECTION 5.6.
  Inspection of Property, Books and Records     48  
SECTION 5.7.
  Existence     49  
SECTION 5.8.
  Financial Covenants     49  
SECTION 5.9.
  Restriction on Fundamental Changes     50  
SECTION 5.10.
  Changes in Business     51  
SECTION 5.11.
  EOPT Status     51  
SECTION 5.12.
  Other Indebtedness     52  
SECTION 5.13.
  Forward Equity Contracts     52  

ARTICLE VI
DEFAULTS

             
SECTION 6.1.
  Events of Default     53  
SECTION 6.2.
  Rights and Remedies     55  
SECTION 6.3.
  Notice of Default     56  
SECTION 6.4.
  Distribution of Proceeds after Default     56  

ARTICLE VII
THE AGENTS

             
SECTION 7.1.
       Appointment and Authorization      57  


ii

 



--------------------------------------------------------------------------------



 



             
SECTION 7.2.
  Agency and Affiliates     57  
SECTION 7.3.
  Action by Administrative Agent, Syndication Agent and the Documentation Agent
    57  
SECTION 7.4.
  Consultation with Experts     57  
SECTION 7.5.
  Liability of Administrative Agent     58  
SECTION 7.6.
  Indemnification     58  
SECTION 7.7.
  Credit Decision     58  
SECTION 7.8.
 
Successor Administrative Agent, Syndication Agent or Documentation Agent
    59  
SECTION 7.9.
  Consents and Approvals     60  

ARTICLE VIII
CHANGE IN CIRCUMSTANCES

             
SECTION 8.1.
  Basis for Determining Interest Rate Inadequate or Unfair     60  
SECTION 8.2.
  Illegality     60  
SECTION 8.3.
  Increased Cost and Reduced Return     61  
SECTION 8.4.
  Taxes     63  
SECTION 8.5.
  Base Rate Loans Substituted for Affected Euro-Dollar Loans     65  

ARTICLE IX
MISCELLANEOUS

             
SECTION 9.1.
  Notices     66  
SECTION 9.2.
  No Waivers     66  
SECTION 9.3.
  Expenses; Indemnification     67  
SECTION 9.4.
  Sharing of Set-Offs     68  
SECTION 9.5.
  Amendments and Waivers     69  
SECTION 9.6.
  Successors and Assigns     69  
SECTION 9.7.
  Collateral     71  
SECTION 9.8.
  Governing Law; Submission to Jurisdiction     71  
SECTION 9.9.
  Counterparts; Integration;. Effectiveness     72  
SECTION 9.10.
  WAIVER OF JURY TRIAL     72  
SECTION 9.11.
  Survival     72  
SECTION 9.12.
  Domicile of Loans     72  
SECTION 9.13.
  Limitation of Liability     72  
SECTION 9.14.
  Recourse Obligation     73  
SECTION 9.15.
  Confidentiality     73  
SECTION 9.16.
  Bank’s Failure to Fund     73  
SECTION 9.17.
  Banks’ ERISA Covenant     78  
SECTION 9.18.
  Administrative Agent May File Proofs of Claim     79  
SECTION 9.19.
  USA Patriot Act     79  
SECTION 9.20.
  Public/Private Information     79  


iii

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
SCHEDULE 4.4 (b)
SCHEDULE 5.11(c)(1)
SCHEDULE 5.11(c)(2)
SCHEDULE 5.11(c)(3)
EXHIBIT A — Form of Note
EXHIBIT B — Transfer Supplement
EXHIBIT C — Notice Addresses

iv

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as
of December 9, 2005 among EOP OPERATING LIMITED PARTNERSHIP (the “Borrower”),
the BANKS listed on the signature pages hereof, WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent, BANK OF AMERICA, N.A., as Syndication
Agent, JPMORGAN CHASE BANK, N.A., as Documentation Agent, WACHOVIA CAPITAL
MARKETS, LLC, as Joint Lead Arranger and Joint Bookrunner, BANC OF AMERICA
SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner and J.P. MORGAN
SECURITIES INC., as Joint Lead Arranger and Joint Bookrunner.
          WHEREAS, the Borrower, as borrower, the Administrative Agent and
certain of the Banks entered into a Credit Agreement, dated as of October 14,
2005 (the “Existing Credit Agreement”);
          WHEREAS, the obligations of the Borrower pursuant to the Existing
Credit Agreement were guaranteed by Equity Office Properties Trust, pursuant to
a Guaranty of Payment, dated as of October 14, 2005;
          WHEREAS, the parties hereto have agreed to amend and restate the terms
and conditions contained in the Existing Credit Agreement in their entirety as
hereinafter set forth.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          I. The Existing Credit Agreement is hereby modified so that all of the
terms and conditions of the aforesaid Existing Credit Agreement shall be
restated in their entirety as set forth herein.
          II. This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and assigns, and shall be
deemed to be effective as of the date hereof.
          III. Any reference in the Notes, any other Loan Document or any other
document executed in connection with the Existing Credit Agreement shall be
deemed to refer to this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          SECTION 1.1. Definitions. The following terms, as used herein, have
the following meanings:
          “Administrative Agent” shall mean Wachovia Bank, National Association,
in its capacity as Administrative Agent hereunder, and its permitted successors
in such capacity in accordance with the terms of this Agreement.
          “Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
          “Affiliate Qualified Institution” means one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank or other financial institution which is a subsidiary, such bank’s
or financial institution’s parent has) a rating of its senior unsecured debt
obligations of not less than Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Administrative Agent and (B) has total assets in excess of
Five Hundred Million Dollars ($500,000,000).
          “Agent-Related Persons” means the Administrative Agent, together with
its affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
          “Agents” shall mean the Administrative Agent, the Syndication Agent,
the Documentation Agent and the Lead Arrangers, collectively.
          “Agreement” shall mean this Credit Agreement as the same may from time
to time hereafter be modified, supplemented or amended.
          “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

2



--------------------------------------------------------------------------------



 



          “Applicable Lending Office” means with respect to any Bank, (i) in the
case of its Base Rate Loans, its Domestic Lending Office, and (ii) in the case
of its Euro-Dollar Loans, its Euro-Dollar Lending Office.
          “Applicable Margin” means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin. In
the event that Borrower receives only two (2) Credit Ratings, and such Credit
Ratings are not equivalent, the Applicable Margin shall be determined by the
lower of such two (2) Credit Ratings. In the event that Borrower receives more
than two (2) Credit Ratings, and such Credit Ratings are not all equivalent, the
Applicable Margin shall be determined by the higher of the ratings from S&P and
Moody’s; provided that the rating from one of the other Rating Agencies shall be
at least equivalent to such higher rating; provided, further, that if the rating
from one of the other Rating Agencies is not at least equivalent to the higher
of the ratings from S&P and Moody’s, then the Applicable Margin shall be
determined by the second (2nd) highest Credit Rating. In the event that only one
of the Rating Agencies shall have set Borrower’s Credit Rating, then the
Applicable Margin shall be based on such rating only.

3



--------------------------------------------------------------------------------



 



                 
 
  Applicable        
Range of
  Margin for    
Borrower’s
  Base Rate   Applicable          Credit Rating   Loans Dollar   Margin for Euro
Loans
(S&P/Moody’s Ratings)
  (% per annum)   (% per annum)
 
Non-Investment Grade
    0.0       1.10  
 
               
BBB-/Baa3
    0.0       0.75  
 
               
BBB/Baa2
    0.0       0.55  
 
               
BBB+/Baa1
    0.0       0.45  
 
               
A-/A3 or better
    0.0       0.40  

          “Assignee” has the meaning set forth in Section 9.6(c).
          “Authorized Officer” means any of Maureen Fear, Sarah Byrnes, Sheri
Zinkovich, Erin Shumacher, Patty Noftz, or any other officer of Borrower who
Borrower shall notify the Administrative Agent is an Authorized Officer.
          “Balance Sheet Indebtedness” means with respect to any Person and
assuming such Person is required to prepare financial statements in accordance
with GAAP, without duplication, the Indebtedness of such Person which would be
required to be included on the liabilities side of the balance sheet of such
Person in accordance with GAAP. Notwithstanding the foregoing, Balance Sheet
Indebtedness shall include current liabilities and all guarantees of
Indebtedness of any Person, but shall exclude all accounts payable, accrued
interest and expenses, prepaid rents, security deposits, and other miscellaneous
liabilities included under “other liabilities” as shown on Borrower’s
consolidated balance sheet, and dividend and distributions declared but not yet
paid.
          “Balloon Payments” shall mean with respect to any loan constituting
Balance Sheet Indebtedness, any required principal payment of such loan which is
either (i) payable at the maturity of such Indebtedness or (ii) in an amount
which exceeds fifteen percent (15%) of the original principal amount of such
loan; provided, however, that the final payment of a fully amortizing loan shall
not constitute a Balloon Payment.
          “Bank” means each entity (other than Borrower) listed on the signature
pages hereof, each entity that becomes a party hereto pursuant to
Section 2.1(b), each Assignee which becomes a Bank pursuant to Section 9.6(c),
and their respective successors.

4



--------------------------------------------------------------------------------



 



          “Bankruptcy Code” shall mean Title 11 of the United States Code,
entitled “Bankruptcy”, as amended from time to time, and any successor statute
or statutes.
          “Base Rate” means, for any day, a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Bank serving as the Administrative Agent as its Prime Rate.
          “Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan
in accordance with the provisions of this Agreement.
          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.
          “Borrower” means EOP Operating Limited Partnership, a Delaware limited
partnership.
          “Borrower’s Share” means Borrower’s and EOPT’s share of the
liabilities or assets, as the case may be, of an Investment Affiliate as
reasonably determined by Borrower based upon Borrower’s or EOPT’s economic
interest in such Investment Affiliate, as of the date of such determination.
          “Borrowing” has the meaning set forth in Section 1.3.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks are authorized by law to close (i) in Charlotte, North
Carolina, and (ii) in the case of Euro-Dollar Loans, in London, England and/or
Charlotte, North Carolina.
          “Capital Leases” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Cash or Cash Equivalents” shall mean: (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at
any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent ); (d) domestic corporate bonds, other than domestic corporate bonds
issued by Borrower or any of its Affiliates, maturing no more than two (2) years
after the date of acquisition thereof and, at the

5



--------------------------------------------------------------------------------



 



time of acquisition, having a rating of at least A or the equivalent from any
two (2) of S&P, Moody’s or Fitch (or, if at any time no two of the foregoing
shall be rating such obligations, then from such other nationally recognized
rating services acceptable to Administrative Agent); (e) variable-rate domestic
corporate notes or medium term corporate notes, other than notes issued by
Borrower or any of its Affiliates, maturing or resetting no more than one
(1) year after the date of acquisition thereof and having a rating of at least
AA or the equivalent from two of S&P, Moody’s or Fitch (or, if at any time no
two of the foregoing shall be rating such obligations, then from such other
nationally recognized rating services acceptable to Administrative Agent); (f)
commercial paper (foreign and domestic) or master notes, other than commercial
paper or master notes issued by Borrower or any of its affiliates, and, at the
time of acquisition, having a long-term rating of at least A or the equivalent
from S&P, Moody’s or Fitch and having a short-term rating of at least A-1 and
P-1 from S&P and Moody’s, respectively (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then the highest rating from such
other nationally recognized rating services acceptable to Administrative Agent);
(g) domestic and foreign certificates of deposit or domestic time deposits or
foreign deposits or bankers’ acceptances (foreign or domestic) in Dollars, Hong
Kong Dollars, Singapore Dollars, British Pounds Sterling, Euros, Japanese Yen or
Australian Dollars that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S&P,
Moody’s or Fitch and (II) if a domestic bank, which is a member of the Federal
Deposit Insurance Corporation; and (h) overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments, provided that the collateral supporting
such repurchase agreements shall have a value not less than 101% of the
principal amount of the repurchase agreement plus accrued interest; and money
market funds invested in investments substantially all of which consist of the
items described in the foregoing clauses (a) through (h).
          “Cash Flow” means, for any period, EBITDA for such period, as adjusted
for a normalized recurring level of capital expenditures by Borrower for such
period, which adjustment shall be at the rate of Twenty cents ($0.20) per square
foot per annum of office space occupied as of the applicable date of
determination for (i) all Office Properties of Borrower and Consolidated
Subsidiaries, and (ii) Borrower’s Share of each Office Property of an Investment
Affiliate (provided that, as to any Office Property acquired during such period
such $0.20 per square foot adjustment shall be pro-rated for the period of
ownership).
          “CBD Properties” means real properties located in a “Central Business
District”, as disclosed in Borrower’s most recent supplemental securities
disclosures.
          “Closing Date” means the date on which the conditions set forth in
Section 3.1 shall have been satisfied to the satisfaction of the Administrative
Agent.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
as it may be further amended from time to time, any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.

6



--------------------------------------------------------------------------------



 




          “Commitment” means with respect to each Bank, the amount set forth
under the name of such Bank on the signature pages hereof (and, for each Bank
which is an Assignee, the amount set forth in the Transfer Supplement entered
into pursuant to Section 9.6(c) as the Assignee’s Commitment), as such amount
may be reduced from time to time pursuant to Section 2.11(c) or in connection
with an assignment to an Assignee or increased from time to time pursuant to
Section 2.1(b).
          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity which is consolidated with Borrower or EOPT in accordance with GAAP.
          “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through (i) in the case of an interest or interest and
principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of Borrower required to be delivered pursuant to Section 5.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to
Borrower), the amount of the guaranty shall be deemed to be 100% thereof unless
and only to the extent that such other Person has delivered Cash or Cash
Equivalents to secure all or any part of such Person’s guaranteed obligations
and (ii) in the case of a guaranty (whether or not joint and several) of an
obligation otherwise constituting Indebtedness of such Person, the amount of
such guaranty shall be deemed to be only that amount in excess of the amount of
the obligation constituting Indebtedness of such Person. Notwithstanding
anything contained herein to the contrary, “Contingent Obligations” shall be
deemed not to include guarantees of Unused

7



--------------------------------------------------------------------------------



 



Commitments or of construction loans to the extent the same have not been drawn.
All matters constituting “Contingent Obligations” shall be calculated without
duplication.
          “Convertible Securities” means evidences of shares of stock, limited
or general partnership interests or other ownership interests, warrants,
options, or other rights or securities which are convertible into or
exchangeable for, with or without payment of additional consideration, common
shares of beneficial interest of EOPT or partnership interests of Borrower, as
the case may be, either immediately or upon the arrival of a specified date or
the happening of a specified event.
          “Credit Rating” means the rating assigned by the Rating Agencies to
Borrower’s senior unsecured long term indebtedness.
          “Debt Restructuring” means a restatement of, or material change in,
the amortization or other financial terms of any Indebtedness of EOPT, the
Borrower or any Subsidiary or Investment Affiliate.
          “Debt Service” means, for any period and without duplication, Interest
Expense for such period plus scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of Borrower on a
consolidated basis, plus Borrower’s Share of scheduled principal amortization
(excluding Balloon Payments) for such period on all Balance Sheet Indebtedness
of Investment Affiliates.
          “Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.
          “Default Rate” has the meaning set forth in Section 2.8(d).
          “Development Activity” means (a) the development and construction of
office buildings and parking facilities by the Borrower or any of its Financing
Partnerships or Joint Venture Subsidiaries excluding Unimproved Assets, (b) the
financing by the Borrower or any of its Financing Partnerships or Joint Venture
Subsidiaries of any such development or construction and (c) the incurrence by
the Borrower or any of its Financing Partnerships or Joint Venture Subsidiaries
of any Contingent Obligations in connection with such development or
construction (other than purchase contracts for Real Property Assets which are
not payable until after completion of development or construction). For purposes
of Section 5.8(j) hereof, the “value” of Development Activity shall mean (i) in
the case of the development and construction by the Borrower or any of its
Financing Partnerships described in clause (a) of this definition, the full cost
budget to complete such development and construction, (ii) in the case of the
development and construction by a Joint Venture Subsidiary of the Borrower
described in clause (a) of this definition, an amount equal to the product of
(AA) the full cost budget to complete such development and construction,
multiplied by (BB) Borrower’s Share of such Joint Venture Subsidiary, (iii) in
the case of the financing of any development and construction by the Borrower or
any of its Financing Partnerships described in clause (b) of this definition,
the

8



--------------------------------------------------------------------------------



 



amount the Borrower or any Financing Partnership has committed to fund to pay
the cost to complete such development and construction, (iv) in the case of the
financing of any development and construction by a Joint Venture Subsidiary of
the Borrower described in clause (b) of this definition, an amount equal to the
product of (AA) the amount such Joint Venture Subsidiary has committed to fund
to pay the cost to complete such development and construction, multiplied by
(B) Borrower’s Share of such Joint Venture Subsidiary, (v) in the case of the
incurrence of any Contingent Obligations in connection with any development and
construction by the Borrower or any of its Financing Partnerships described in
clause (c) of this definition, the amount of such Contingent Obligation of the
Borrower or such Financing Partnership, (vi) in the case of the incurrence of
any Contingent Obligations in connection with any development and construction
by a Joint Venture Subsidiary of the Borrower described in clause (c) of this
definition, an amount equal to the product of (AA) the amount of such Contingent
Obligation of such Joint Venture Subsidiary, multiplied by (BB) Borrower’s Share
of such Joint Venture Subsidiary.
          “Development Property(ies)” means any Real Property Asset (or, in the
case of any Real Property Asset being developed or redeveloped in phases, any
phase thereof) under construction or redevelopment (which shall be deemed to
include the property commonly known as the Verizon Building in New York City),
until the earlier to occur of (a) the first day of the Fiscal Quarter
immediately succeeding the Fiscal Quarter in which the twelve (12) month
anniversary of substantial completion (which shall be deemed to be the date of
the issuance of a certificate of occupancy for the applicable Property) occurs,
and (b) the first day of the Fiscal Quarter immediately succeeding the Fiscal
Quarter in which the applicable Property achieves an occupancy rate of not less
than 93%.
          “Development Property Value” means an amount equal to the greater of
(x) the aggregate amount of the most recent quarter’s EBITDA with respect to
such Development Property (or Borrower’s Share thereof with respect to any
Development Property owned by an Investment Affiliate) multiplied by four, less
$0.20 (or, in the case of Development Properties owned by an Investment
Affiliate, Borrower’s Share of $0.20) per square foot for occupied space for
replacement reserves, divided by a 7.50% capitalization rate for CBD Properties
and an 8.75% capitalization rate for non-CBD Properties, and (y) the
undepreciated book value, determined in accordance with GAAP of such Development
Property (or Borrower’s Share thereof with respect to any Development Property
owned by an Investment Affiliate).
          “Documentation Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as Documentation Agent hereunder, and its permitted successors in such
capacity in accordance with the terms of this Agreement.
          “Dollars” and “$” means the lawful money of the United States.
          “Domestic Lending Office” means, as to each Bank, its office located
at its address in the United States set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its Domestic
Lending Office) or such other office as such Bank

9



--------------------------------------------------------------------------------



 



may hereafter designate as its Domestic Lending Office by notice to the Borrower
and the Administrative Agent.
          “EBITDA” means, for any period (i) Net Income for such period, plus
(ii) depreciation and amortization expense and other non-cash items deducted in
the calculation of Net Income for such period, plus (iii) Interest Expense
deducted in the calculation of Net Income for such period, plus (iv) Taxes (net
of any Taxes actually paid to, or withheld by, any foreign jurisdiction with
respect to any Real Property Asset located outside of the United States)
deducted in the calculation of Net Income for such period, plus (v) Borrower’s
Share of the Investment Affiliate EBITDA for each Investment Affiliate, minus
(vi) the gains (and plus the losses) from extraordinary items or asset sales or
write-ups or forgiveness of indebtedness included (or deducted) in the
calculation of Net Income for such period, all of the foregoing without
duplication.
          “Environmental Affiliate” means any partnership, joint venture, trust
or corporation in which an equity interest is owned directly or indirectly by
the Borrower and, as a result of the ownership of such equity interest, Borrower
may have recourse liability for Environmental Claims against such partnership,
joint venture, trust or corporation (or the property thereof).
          “Environmental Claim” means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.
          “Environmental Laws” means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of Materials of Environmental Concern into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
or the clean up or other remediation thereof.
          “EOPT” means Equity Office Properties Trust, a Maryland real estate
investment trust, the sole managing general partner of the Borrower.
          “EOPT Guaranty” means the Guaranty of Payment, dated as of even date
herewith, executed by and between EOPT and Administrative Agent for the benefit
of the Banks.

10



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Group” means the Borrower, any Subsidiary, EOPT and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, any Subsidiary or EOPT, are treated as
a single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.
          “Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.
          “Euro-Dollar Lending Office” means, as to each Bank, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.
          “Euro-Dollar Loan” means a Loan to be made by a Bank as a Euro-Dollar
Loan in accordance with the applicable Notice of Borrowing.
          “Euro-Dollar Rate” means for any Interest Period with respect to any
Euro-Dollar Loan, a rate per annum determined by Administrative Agent pursuant
to the following formula:

         
 
     
Euro-Dollar Base Rate
 
  Euro-Dollar Rate =   1.00 — Euro-Dollar Reserve Percentage

          Where,
          “Euro-Dollar Base Rate” means, for such Interest Period:
          (a) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or
          (b) if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate that appears on Reuters Screen LIBO Page as the
London interbank offered rate for deposits in dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO page, the applicable rate shall be
the arithmetic mean of all such rates, or

11



--------------------------------------------------------------------------------



 



          (c) If the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Euro-Dollar Loan being made, continued or converted by the Banks, and with a
term equivalent to such Interest Period would be offered by Wachovia Bank,
National Association’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period.
          “Euro-Dollar Reserve Percentage” means, for any day during any
Interest Period, the reserve percentage (expressed as a decimal, carried out to
five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Euro-Dollar
Rate for each outstanding Euro-Dollar Loan shall be adjusted automatically as of
the effective date of any change in the Euro-Dollar Reserve Percentage.
          “Event of Default” has the meaning set forth in Section 6.1.
          “Existing Revolving Credit Facility” shall mean the revolving credit
facility evidenced by that certain Revolving Credit Agreement, dated as of
August 4, 2005 (the “Existing Credit Agreement”), among Borrower, the Banks
listed therein, Banc of America Securities LLC and J.P. Morgan Securities Inc.,
as Joint Lead Arrangers and Joint Bookrunners, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, as Syndication Agent, The Bank of
Nova Scotia, US Bank National Association and Wachovia Bank National
Association, as Documentation Agents and others with respect to Borrower’s
existing $1,250,000,000 revolving credit facility, as the same may be amended,
modified, supplemented or replaced from time to time.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System as constituted from time to time.

12



--------------------------------------------------------------------------------



 



          “Financing Partnerships” means any Subsidiary which is wholly-owned,
directly or indirectly, by Borrower or by Borrower and EOPT.
          “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower and EOPT.
          “Fitch” means Fitch, Inc., or any successor thereto.
          “Fixed Charges” for any Fiscal Quarter period means the sum of
(i) Debt Service for such period, (ii) dividends on preferred units payable by
Borrower for such period, and (iii) distributions made by Borrower in such
period to EOPT for the purpose of paying dividends on preferred shares in EOPT.
          “Fixed Rate Borrowing” has the meaning set forth in Section 1.3.
          “Fixed Rate Indebtedness” means all Indebtedness which accrues
interest at a fixed rate.
          “Floating Rate Indebtedness” means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation or an Unused
Commitment.
          “GAAP” means generally accepted accounting principles recognized as
such in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
          “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Group of Loans” means, at any time, a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar
Loans having the same Interest Period at such time; provided that, if a Loan of
any particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or 8.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.
          “Indebtedness” as applied to any Person (and without duplication),
means (a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all Contingent
Obligations of such Person, (d) all reimbursement obligations and other
liabilities of such Person with respect to letters of credit or banker’s
acceptances issued for

13



--------------------------------------------------------------------------------



 



such Person’s account or other similar instruments for which a contingent
liability exists, (e) all obligations of such Person to pay the deferred
purchase price of Property or services, (f) all obligations in respect of
Capital Leases (including, without limitation, ground leases to the extent such
ground leases constitute Capital Leases) of such Person, (g) all indebtedness
obligations or other liabilities of such Person or others secured by a Lien on
any asset of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by, or are a personal liability of such Person, (h) all
indebtedness, obligations or other liabilities (other than interest expense
liability) in respect of Interest Rate Contracts and foreign currency exchange
agreements (other than Interest Rate Contracts purchased to hedge Indebtedness),
to the extent such liabilities are material and are reported or are required
under GAAP to be reported by such Person in its financial statements, (i) ERISA
obligations currently due and payable and (j) all other items which, in
accordance with GAAP, would be included as liabilities on the liability side of
the balance sheet of such Person; exclusive, however, of all dividends and
distributions declared but not yet paid.
          “Indemnitee” has the meaning set forth in Section 9.3(b).
          “Initial Funding Date” means the date initial Loans are made in
accordance with the provisions of Section 3.1 hereof.
          “Interest Expense” means, for any period and without duplication,
total interest expense, whether paid, accrued or capitalized of Borrower, on a
consolidated basis determined in accordance with GAAP, plus Borrower’s Share of
accrued, paid or capitalized interest with respect to any Balance Sheet
Indebtedness of Investment Affiliates (in each case, including, without
limitation, the interest component of Capital Leases but excluding interest
expense covered by an interest reserve established under a loan facility such as
capitalized construction interest provided for in a construction loan).
          “Interest Period” means: with respect to each Euro-Dollar Borrowing,
the period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 7, 14, 30, 60, 90, or 180 days thereafter (or any other
period less than 180 days with the reasonable approval of the Administrative
Agent, unless any Bank has previously advised Administrative Agent and Borrower
that it is unable to enter into Euro-Dollar Rate contracts for an Interest
Period of the same duration), as the Borrower may elect in the applicable Notice
of Borrowing or Notice of Interest Rate Election; provided that:
     (a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

14



--------------------------------------------------------------------------------



 



month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and
     (c) no Interest Period may end later than the Maturity Date.
          “Interest Rate Contracts” means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection.
          “Intracompany Indebtedness” means Indebtedness whose obligor and
obligee are each the Borrower, EOPT or a Consolidated Subsidiary.
          “Investment Affiliate” means any Person in whom EOPT or Borrower holds
an equity interest, directly or indirectly, whose financial results are not
consolidated under GAAP with the financial results of EOPT or Borrower on the
consolidated financial statements of EOPT and Borrower.
          “Investment Affiliate EBITDA” means, for any period (i) the net
earnings (or loss) of an Investment Affiliate for such period calculated in
conformity with GAAP, plus (ii) depreciation and amortization expense and other
non-cash items of such Investment Affiliate deducted in the calculation of such
net earnings (or loss) for such period, plus (iii) total interest expense,
whether paid, accrued or capitalized, of such Investment Affiliate deducted in
the calculation of such net earnings (or loss) for such period, plus (iv) Taxes
of such Investment Affiliate deducted in the calculation of such net earnings
(or loss) for such period, minus (v) the gains (and plus the losses) from
extraordinary items or asset sales or write-ups or forgiveness of indebtedness
included (or deducted) in the calculation of Investment Affiliate Net Income for
such period, all of the foregoing without duplication.
          “Investment Grade Rating” means a rating for a Person’s senior
long-term unsecured debt of BBB- or better from S&P or a rating of Baa3 or
better from Moody’s. In the event that Borrower receives Credit Ratings only
from S&P and Moody’s, and such Credit Ratings are not equivalent, the lower of
such two (2) Credit Ratings shall be used to determine whether an Investment
Grade Rating was achieved. In the event that Borrower receives more than two
(2) Credit Ratings, and such Credit Ratings are not all equivalent, the higher
of the ratings from S&P and Moody’s shall be used to determine whether an
Investment Grade Rating was achieved, provided that the rating from one of the
other Rating Agencies shall be at least equivalent to such higher rating;
provided, further, that if the rating from one of the other Rating Agencies is
not at least equivalent to the higher of the ratings from S&P and Moody’s, then
the second (2nd) highest Credit Rating shall be used to determine whether an
Investment Grade Rating was achieved.
          “Investment Mortgages” means mortgages securing indebtedness with
respect to Office Properties and Parking Properties directly or indirectly owed
to Borrower or any of its Subsidiaries, including, without limitation,
certificates of interest in real estate mortgage investment conduits.

15



--------------------------------------------------------------------------------



 



          “Joint Venture Interests” means partnership, joint venture interests,
membership or other equity issued by any Person which is an Investment Affiliate
that is not a Subsidiary.
          “Joint Venture Parent” means Borrower or one or more Financing
Partnerships of Borrower which directly owns any interest in a Joint Venture
Subsidiary.
          “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 20% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent if such Joint Venture Parent has the ability to exercise a
buy-sell right in the event of a disagreement regarding the sale or financing of
such Property. In addition, the relationship of a Joint Venture Parent as a
tenant in common in any asset with other tenants in common in the same asset
shall be treated as if such relationship were a general partnership for purposes
of this definition. In addition, for purposes of the definitions of
“Unencumbered Asset Value”, a Joint Venture Subsidiary shall be deemed to
include any entity (other than a Financing Partnership) in which a Qualified
Joint Venture Partner owns the balance of the interests.
          “Lead Arrangers” means Wachovia Capital Markets, LLC, Banc of America
Securities LLC and J.P. Morgan Securities Inc., in their capacity as joint lead
arrangers and joint bookrunners hereunder.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
the Borrower or any Consolidated Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
          “Loan” means a loan made by a Bank pursuant to Section 2.1; provided
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be;
a Loan may be a Base Rate Loan or a Euro-Dollar Loan and Loans may be Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.
          “Loan Documents” means this Agreement, the Notes and the EOPT
Guaranty.
          “Loan Effective Date” has the meaning set forth in Section 8.3 hereof.

16



--------------------------------------------------------------------------------



 



          “Majority Banks” means at any time Banks having at least 51% of the
aggregate amount of the Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans.
          “Management/Development Fee Value” means an amount equal to the
quotient of all third party management and development fees for any period,
divided by a 20% capitalization rate.
          “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely (i) impair the ability of EOPT, the
Borrower and their Consolidated Subsidiaries, taken as a whole, to perform their
respective obligations under the Loan Documents, or (ii) the ability of
Administrative Agent or the Banks to enforce the Loan Documents.
          “Material Plan” means at any time a Plan or Plans having aggregate
unfunded liabilities in excess of $5,000,000.
          “Materials of Environmental Concern” means all substances defined as
Hazardous Substances, Oils, Pollutants or Contaminants in the National Oil and
Hazardous Substances Pollution Contingency Plan, 40 C.F.R. § 300.5, toxic mold,
or defined as such by, or regulated as such under, any Environmental Law.
          “Maturity Date” shall mean October 13, 2006.
          “Moody’s” means Moody’s Investors Services, Inc. or any successor
thereto.
          “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has at any time after September 25, 1980 made contributions or has been
required to make contributions (for these purposes any Person which ceased to be
a member of the ERISA Group after September 25, 1980 will be treated as a member
of the ERISA Group).
          “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include (a) any
covenant, condition or restriction contained in any ground lease from a
Governmental Authority, (b) any financial covenant (such as a limitation on
secured indebtedness) given for the benefit of any Person that may be violated
by the granting of any Lien on any Property to secure any or all of the
Obligations, or (c) any covenant under the Existing Revolving Credit Agreement.

17



--------------------------------------------------------------------------------



 



          “Net Bond Proceeds” means all cash received by EOPT or the Borrower as
a result of the issuance or offering of any unsecured note, bond or debt
instrument (other than drawings under the Existing Credit Agreement), less
customary costs and discounts of issuance paid by EOPT or the Borrower, as the
case may be.
          “Net Income” means, for any period, the net earnings (or loss) after
Taxes of any Person, on a consolidated basis, before the deduction of minority
interests and before the deduction of payment of any preferred dividends, for
such period calculated in conformity with GAAP.
          “Net Offering Proceeds” means all cash or other assets received by
EOPT or Borrower as a result of the sale of common shares of beneficial
interest, preferred shares of beneficial interest, partnership interests,
limited liability company interests, Convertible Securities or other ownership
or equity interests in EOPT or Borrower less customary costs and discounts of
issuance paid by EOPT or Borrower, as the case may be.
          “Net Price” means, with respect to the purchase of any Property,
without duplication, (i) the aggregate purchase price paid as cash consideration
for such purchase (without adjustment for prorations), including, without
limitation, the principal amount of any note received or other deferred payment
to be made in connection with such purchase (except as described in clause (ii)
below) and the value of any non-cash consideration delivered in connection with
such purchase (including, without limitation, shares or preferred shares of
beneficial interest in EOPT and OP Units or Preferred OP Units (as defined in
Borrower’s partnership agreement)) and any amount properly capitalized under
GAAP, plus (ii) reasonable costs of purchase and non-recurring taxes paid or
payable in connection with such purchase, plus (iii) tenant improvement expenses
for new leases, leasing commissions to third party brokers, and other cash
expenditures for capital improvements paid or payable in connection with such
Property.
          “Net Present Value” shall mean, as to a specified or ascertainable
dollar amount, the present value, as of the date of calculation of any such
amount using a discount rate equal to the Base Rate in effect as of the date of
such calculation.
          “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific assets related to a particular
Property or group of Properties encumbered by a Lien securing such Indebtedness
or (ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary is
a partnership, there is no recourse to Borrower or EOPT as a general partner of
such partnership); provided, however, that personal recourse of Borrower or EOPT
for any such Indebtedness for fraud, misrepresentation, misapplication of cash,
waste, environmental claims and liabilities and other circumstances customarily
excluded by institutional lenders from exculpation provisions and/or included in
separate indemnification agreements in non-recourse financing of real estate
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Indebtedness.

18



--------------------------------------------------------------------------------



 



          “Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit A hereto, evidencing the obligation of the Borrower to repay
the Loans, and “Note” means any one of such promissory notes issued hereunder.
          “Notice of Borrowing” means a notice from Borrower, signed by an
Authorized Officer in accordance with Section 2.2 or Section 2.3(b)(i).
          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.7.
          “Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower, from time to time
owing to Administrative Agent or any Bank under or in connection with this
Agreement or any other Loan Document.
          “Office Property” means any Property which constitutes primarily
commercial office space other than a Parking Property.
          “Parking Property” means any Property which is primarily used for
parking.
          “Parent” means, with respect to any Bank, any Person controlling such
Bank.
          “Participant” has the meaning set forth in Section 9.6(b).
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Permitted Holdings” means Unimproved Assets, Development Activity,
Joint Venture Interests, Investment Mortgages, Securities and Properties which
constitute primarily warehouse distribution facilities, but only to the extent
permitted in Section 5.8.
          “Permitted Liens” means:
     a. Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
     b. statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;
     c. deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;

19



--------------------------------------------------------------------------------



 



     d. utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     e. Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;
     f. easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to Borrower’s owner’s
title insurance policies, except in connection with any Indebtedness, for any of
Borrower’s Real Property Assets, so long as the foregoing do not interfere in
any material respect with the use or ordinary conduct of the business of
Borrower and do not diminish in any material respect the value of the Property
to which it is attached or for which it is listed;
     g. Liens and judgments (i) which have been or will be bonded (and the Lien
on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against EOPT, Borrower, or any Subsidiary, or (ii) which are being
contested in good faith by appropriate proceedings for review and in which
respect of which there shall have been secured a subsisting stay of execution
pending such appeal or proceedings and with respect to which reasonable reserves
have been established by EOPT, Borrower or such Subsidiary, as the case may be;
     h. Liens on Property of the Borrower or its Subsidiaries (other than
Qualifying Unencumbered Property) securing Indebtedness which may be incurred or
remain outstanding without resulting in an Event of Default hereunder; and
     i. Liens in favor of Borrower against any asset of any Financing
Partnership or Joint Venture Subsidiaries.
          “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.

20



--------------------------------------------------------------------------------



 



          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
          “Prime Rate” means the rate of interest publicly announced by the
Administrative Agent from time to time as its Prime Rate (it being understood
that the same shall not necessarily be the best rate offered by the
Administrative Agent to customers).
          “Pro Rata Share” means, with respect to any Bank, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Commitment and the denominator of which shall be the aggregate amount of
all of the Banks’ Commitments, as adjusted from time to time in accordance with
the provisions of this Agreement.
          “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person.
          “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank or other financial institution which is a subsidiary, such bank’s
or financial institution’s parent has) a rating of its senior unsecured debt
obligations of not less than Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Administrative Agent and (B) has total assets in excess of
Ten Billion Dollars ($10,000,000,000).
          “Qualified Joint Venture Partner” means (a) pension funds, insurance
companies, banks, investment banks or similar institutional entities, each with
significant experience in making investments in commercial real estate, and
(b) commercial real estate companies of similar quality and experience.
          “Qualifying Unencumbered Property” means any Property (excluding
Unimproved Assets) from time to time which (i) is an operating Office Property
or Parking Property or constitutes primarily a warehouse distribution facility
wholly-owned (directly or beneficially) by Borrower, a Financing Partnership or
a Joint Venture Subsidiary, (ii) is not subject (nor are any equity interests in
such Property that are owned directly or indirectly by Borrower, EOPT or any
Joint Venture Parent subject) to a Lien which secures Indebtedness of any Person
other than Permitted Liens, and (iii) is not subject (nor are any equity
interests in such Property that are owned directly or indirectly by Borrower,
EOPT or any Joint Venture Parent subject) to any Negative Pledge. In addition,
in the case of any Property that is owned by a Subsidiary of Borrower and/or
EOPT, no such Property shall constitute Qualifying Unencumbered Property during
any period of time that such Subsidiary is in default beyond the expiration of
any applicable grace or cure period in the payment of any Indebtedness of such
Subsidiary for

21



--------------------------------------------------------------------------------



 



borrowed money (other than Indebtedness with respect to which recourse for
payment is limited to (i) specific assets related to a particular Property or
group of Properties encumbered by a Lien securing such Indebtedness, which
Properties, in any event, do not constitute Qualifying Unencumbered Properties,
or (ii) any subsidiary of such Subsidiary (provided that if such subsidiary of
such Subsidiary is a partnership, there is no recourse to such Subsidiary as a
general partner of such partnership); provided, however, that personal recourse
of such Subsidiary for any such Indebtedness for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financing of real estate (each, a “Recourse Carveout Event”) shall
not, by itself, cause such Indebtedness to be characterized as Indebtedness with
respect to which recourse for payment is not limited as described in clauses
(i) or (ii) above; unless, as a result of the occurrence of a Recourse Carveout
Event, such Indebtedness becomes a recourse obligation of such Subsidiary).
          “Rating Agencies” means, collectively, S&P, Moody’s and Fitch.
          “Real Property Assets” means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person’s interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.
          “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “REIT” means a real estate investment trust, as defined under
Section 856 of the Code.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
          “Secured Debt” means Indebtedness (but excluding Intracompany
Indebtedness), the payment of which is secured by a Lien (other than a Permitted
Lien, except for those Permitted Liens described in clauses (d) and (g) of the
definition thereof) on any Property owned or leased by EOPT, Borrower, or any
Consolidated Subsidiary plus Borrower’s Share of Indebtedness (but excluding
Intracompany Indebtedness), the payment of which is secured by a Lien (other
than a Permitted Lien, except for those Permitted Liens described in clauses
(d) and (g) of the definition thereof) on any Property owned or leased by any
Investment Affiliate.
          “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in

22



--------------------------------------------------------------------------------



 



temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire any of the foregoing, but shall not
include Joint Venture Interests, Investment Mortgages, any interest in any
Subsidiary of EOPT or Borrower, any interest in a Taxable REIT Subsidiary, any
Indebtedness which would not be required to be included on the liabilities side
of the balance sheet of EOPT or Borrower in accordance with GAAP, any Cash or
Cash Equivalents or any evidence of the Obligations.
          “Solvent” means, with respect to any Person, that the fair saleable
value of such Person’s assets exceeds the Indebtedness of such Person.
          “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower or EOPT.
          “Syndication Agent” shall mean Bank of America, N.A., in its capacity
as Syndication Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.
          “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
          “Term” has the meaning set forth in Section 2.10(a).
          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043 of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA
Group from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.
          “Total Asset Value“means, with respect to Borrower and without
duplication, (i) for any Properties (other than Unimproved Assets and
Development Properties) owned by Borrower, any Consolidated Subsidiary or
Investment Affiliate which was neither acquired nor disposed of by Borrower, a
Consolidated Subsidiary or an Investment Affiliate in the Fiscal Quarter most
recently ended, exclusive of Properties, if any, that shall have produced a

23



--------------------------------------------------------------------------------



 



negative EBITDA for the applicable period, the quotient obtained by dividing (a)
(x) EBITDA attributable to such Properties for the Fiscal Quarter most recently
ended multiplied by four (4) less (y) $0.20 (or, in the case of Office
Properties owned by an Investment Affiliate, Borrower’s Share of $0.20) per
square foot of occupied office space within such Properties which are Office
Properties, by (b) 0.0750 for CBD Properties, or 0.0875 for non-CBD Properties,
plus (ii) for any Property which was acquired by Borrower or a Consolidated
Subsidiary in the Fiscal Quarter most recently ended, the Net Price of the
Property paid by Borrower or the Consolidated Subsidiary for such Property, plus
(iii) for any Property which was acquired by an Investment Affiliate in the
Fiscal Quarter most recently ended, Borrower’s Share of the Net Price of the
Property paid by such Investment Affiliate for such Property, plus (iv) the
value of any Cash or Cash Equivalent owned by Borrower (including Cash or Cash
equivalents in restricted Code Section 1031 accounts under the control of
Borrower or any Consolidated Subsidiary and Borrower’s Share of any Cash or Cash
equivalents in restricted Code Section 1031 accounts under the control of any
Investment Affiliate), plus (v) the value of any Unimproved Assets and any other
tangible assets of Borrower or its Consolidated Subsidiaries (including foreign
currency exchange agreements, to the extent such agreements are material and are
reported or are required under GAAP to be reported by the Borrower or its
Consolidated Subsidiaries in their financial statements), as measured on a GAAP
basis, plus (vi) Borrower’s Share of the value of any Unimproved Assets and any
other tangible assets of any Investment Affiliate as measured on a GAAP basis,
plus (vii) the Development Property Value of Development Properties of Borrower
or its Consolidated Subsidiaries, plus (viii) the Borrower’s Share of the
Development Property Value of Development Properties of any Investment
Affiliate. Anything in the foregoing to the contrary notwithstanding, in the
event that Borrower, a Consolidated Subsidiary or an Investment Affiliate
disposes (for purposes of this definition of “Total Asset Value”, each, a
“Disposition”) of (x) an interest in any Property (which was not acquired during
the Fiscal Quarter most recently ended), (y) a direct or indirect interest in
the owner of any such Property or (z) any such Property in such a manner that
results in Borrower, a Consolidated Subsidiary or an Investment Affiliate
holding an interest in such Property or the owner of such Property, then, for
purposes of the foregoing calculation of Total Asset Value, such Property shall
be treated as follows:
          (A) if, following a Disposition, the Property or an undivided interest
in the Property is owned by Borrower or a Consolidated Subsidiary, then such
Property or undivided interest shall be treated as if Borrower or such
Consolidated Subsidiary had owned such Property or such undivided interest in
the Property for the entire Fiscal Quarter most recently ended;
          (B) if, following a Disposition, the Property or an undivided interest
in the Property is owned by an Investment Affiliate, then such Property or
undivided interest shall be treated as if such Investment Affiliate had owned
such Property or undivided interest for the entire Fiscal Quarter most recently
ended; and
          (C) and no such Property or undivided interest therein will be treated
as having been disposed of or acquired in such Fiscal Quarter.

24



--------------------------------------------------------------------------------



 



          “Total Liabilities” means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of Borrower, on a consolidated
basis, plus Borrower’s Share of all Balance Sheet Indebtedness of Investment
Affiliates.
          “Unencumbered Asset Value” means the sum of (i) all Cash and Cash
Equivalents of the Borrower, all Financing Partnerships and Joint Venture
Subsidiaries which are not subject to any pledge, negative pledge, encumbrance,
hypothecation or other restriction (provided that in the case of Cash and Cash
Equivalents of any Joint Venture Subsidiary which is not a Consolidated
Subsidiary, the amount of Cash and Cash Equivalents attributable to such Joint
Venture Subsidiary shall be reduced to a percentage equal to the Borrower’s
percentage ownership interest (whether direct or indirect) in such Joint Venture
Subsidiary)(including Cash or Cash Equivalents in restricted Code Section 1031
accounts under the control of Borrower or any Consolidated Subsidiary and
Borrower’s Share of any Cash or Cash equivalents in restricted Code Section 1031
accounts under the control of any Investment Affiliate, plus (ii) for any
Qualifying Unencumbered Properties which were neither acquired or disposed of by
Borrower, a Financing Partnership or a Joint Venture Subsidiary in the Fiscal
Quarter most recently ended exclusive of Qualifying Unencumbered Properties, if
any, that shall have produced a negative EBITDA for the applicable period, the
quotient of (a) (x) the aggregate EBITDA for such Fiscal Quarter attributable to
such Qualifying Unencumbered Properties for the Fiscal Quarter most recently
ended multiplied by four (4) less (y) $0.20 (or, in the case of Qualifying
Unencumbered Properties owned by an Investment Affiliate, Borrower’s Share of
$0.20) per square foot of occupied office space within such Qualifying
Unencumbered Properties which are Office Properties, and less (z) in the case of
any Qualifying Unencumbered Property located outside of the United States, an
amount equal to the applicable withholding taxes imposed by any foreign
jurisdiction applicable to the EBITDA attributable to any such Qualifying
Unencumbered Property for the applicable period, divided by (b) .0750 for CBD
Properties, or 0.0875 for non-CBD Properties, plus (iii) for all Qualifying
Unencumbered Properties owned (directly or beneficially) by Borrower, any
Financing Partnership or any Joint Venture Subsidiary which were acquired
(directly or indirectly) by the Borrower, any Financing Partnership or any Joint
Venture Subsidiary during the Fiscal Quarter most recently ended, the aggregate
Net Price of such Qualifying Unencumbered Properties paid by Borrower or its
Affiliates for such Qualifying Unencumbered Properties, plus (iv) the book
value, determined in accordance with GAAP, of Unimproved Assets, readily
marketable securities and mortgage receivables, plus the Development Property
Value of any Qualifying Unencumbered Properties which are Development
Properties, plus the Management/Development Fee Value of any third party
management and development fees; provided, however, that, unless otherwise
approved by the Majority Banks, (aa) in the event any such Qualifying
Unencumbered Property is owned by a Joint Venture Subsidiary which is not a
Consolidated Subsidiary, the amount of the EBITDA attributable to such
Qualifying Unencumbered Property for purposes of clause (i) above and the Net
Price of such Qualifying Unencumbered Property for the purposes of clause
(iii) above shall be reduced to a percentage equal to the Borrower’s percentage
ownership interest (whether direct or indirect) in such Joint Venture
Subsidiary, (bb) the portion of the aggregate amount of the Unencumbered Asset
Value attribut-

25



--------------------------------------------------------------------------------



 



able to Qualifying Unencumbered Properties that are Qualifying Unencumbered
Properties owned by Joint Venture Subsidiaries (after first taking into account
the adjustment provided in clause (aa) of this proviso) which would cause such
aggregate amount to exceed thirty-five percent (35%) of the total Unencumbered
Asset Value at such time (after making all adjustments required by this proviso)
will be disregarded in determining Unencumbered Asset Value, (cc) the portion of
the amount of the Unencumbered Asset Value attributable to all Qualifying
Unencumbered Property located outside of the United States (after first taking
into account the adjustment provided in clause (aa) of this proviso) which would
cause such amount to exceed ten percent (10%) of the total Unencumbered Asset
Value at such time (after making all adjustments required by this proviso) will
be disregarded in determining Unencumbered Asset Value, (dd) the portion of the
amount of the Unencumbered Asset Value attributable to Unimproved Assets,
readily marketable securities and mortgage receivables, the Development Property
Value of any Qualifying Unencumbered Properties which are Development
Properties, plus the Management/Development Fee Value of any third party
management and development fees which would cause such amount to exceed thirty
percent (30%) of the total Unencumbered Asset Value at such time (after making
all adjustments required by this proviso) will be disregarded in determining
Unencumbered Asset Value, and (ee) the portion of the amount of the Unencumbered
Asset Value attributable to the Management/Development Fee Value of any third
party management and development fees which would cause such amount to exceed
five percent (5%) of the total Unencumbered Asset Value at such time (after
making all adjustments required by this proviso) will be disregarded in
determining Unencumbered Asset Value. Anything in the foregoing to the contrary
notwithstanding, in the event that Borrower, a Financing Partnership or a Joint
Venture Subsidiary disposes (for purposes of this definition of “Unencumbered
Asset Value”, each, a “Disposition”) of (x) an interest in any Qualified
Unencumbered Property (which was not acquired during the Fiscal Quarter most
recently ended), (y) a direct or indirect interest in the owner of any such
Property or (z) any such Property in such a manner that results in Borrower
holding a direct or indirect interest in such Property or the owner of such
Property, then, for purposes of the foregoing calculation of Unencumbered Asset
Value, such Property shall be treated as follows:
          (A) if, following a Disposition, an undivided interest in the Property
is owned by Borrower or a Financing Partnership, then such undivided interest
shall be treated as if Borrower or such Financing Partnership had owned such
undivided interest in the Property for the entire Fiscal Quarter most recently
ended;
          (B) if, following a Disposition, the Property or an undivided interest
in the Property is owned by a Joint Venture Subsidiary, then such Property or
undivided interest shall be treated as if such Joint Venture Subsidiary had
owned such Property for the entire Fiscal Quarter most recently ended; and
          (C) and no such Property or undivided interest therein will be treated
as having been disposed of or acquired in such Fiscal Quarter.

26



--------------------------------------------------------------------------------



 



          “Unimproved Assets” means Real Property Assets (or, in the case of any
Real Property Assets to be developed in phases, any phase thereof) containing no
material improvements other than infrastructure improvements such as roads,
utility feeder lines and the like.
          “United States” means the United States of America, including the
fifty states and the District of Columbia.
          “Unsecured Debt” means the amount of Indebtedness (excluding
Intracompany Indebtedness) for borrowed money of EOPT Borrower and any Financing
Partnership which is not Secured Debt, including, without limitation, the amount
of all then outstanding Loans, plus, for the purpose of calculating the ratio of
outstanding Unsecured Debt to Unencumbered Asset Value, an amount equal to the
Borrower’s percentage ownership interest (whether direct or indirect) in each
Joint Venture Subsidiary which is not a Consolidated Subsidiary times any
Indebtedness (excluding Intracompany Indebtedness) for borrowed money of such
Joint Venture Subsidiary which is not Secured Debt.
          “Unused Commitments” shall mean an amount equal to all unadvanced
funds (other than unadvanced funds in connection with any construction loan)
which any third party is obligated to advance to Borrower or another Person or
otherwise pursuant to any loan document, written instrument or otherwise.
          SECTION 1.2. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent; provided that for purposes of references to the
financial results and information of “EOPT, on a consolidated basis,” EOPT shall
be deemed to own one hundred percent (100%) of the partnership interests in
Borrower; and provided further that, if the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Article V to eliminate
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Majority Banks wish to amend
Article V for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner reasonably satisfactory to the Borrower
and the Majority Banks.
          SECTION 1.3. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a “Fixed
Rate Borrowing” is a Euro-Dollar Borrowing, and a “Euro-Dollar Borrowing”

27



--------------------------------------------------------------------------------



 



is a Borrowing comprised of Euro-Dollar Loans) or by reference to the provisions
of Article 2 under which participation therein is determined (i.e., a
“Borrowing” is a Borrowing under Section 2.1 in which all Banks participate in
proportion to their Commitments.
ARTICLE II
THE CREDITS
          SECTION 2.1. Commitments to Lend. (a) Each Bank severally agrees, on
the terms and conditions set forth in this Agreement, to make Loans to the
Borrower pursuant to this Article in amounts such that the aggregate principal
amount of Loans by such Bank at any one time outstanding shall not exceed the
amount of its Commitment. As of the date of this Agreement, the parties
acknowledge that Loans in the amount of $500,000,000 are outstanding, and have
been funded 50% by Wachovia Bank, N.A. and 50% by Bank of America, N.A..
Borrower shall deliver a Notice of Borrowing for the additional $250,000,000 in
Commitments on or before March 31, 2006, which Loans shall be funded 100% by
JPMorgan Chase Bank, N.A. If the Commitments are increased pursuant to Section
2.1(b), any additional Borrowing under this Section 2.1 shall be in the
aggregate amount of such increased Commitments on or before June 30, 2006. Any
amounts repaid may not be reborrowed.
          (b) Optional Increase in Commitments. At any time prior to March 31,
2006, on not more than one (1) occasion, provided no Event of Default shall have
occurred and then be continuing, the Borrower may, if it so elects, increase the
aggregate amount of the Commitments (subject to proviso (ii) in the next
sentence), either by designating a Qualified Institution not theretofore a Bank
to become a Bank (such designation to be effective only with the prior written
consent of the Administrative Agent, which consent will not be unreasonably
withheld) and/or by agreeing with an existing Bank or Banks that such Bank’s
Commitment (or such Banks’ Commitments) shall be increased (but in no event
shall such Bank have any obligation to so increase its Commitment). Upon
execution and delivery by the Borrower and any such Bank or other financial
institution of an instrument in form reasonably satisfactory to the
Administrative Agent, such existing Bank shall have a Commitment as therein set
forth or such Qualified Institution shall become a Bank with a Commitment as
therein set forth and all the rights and obligations of a Bank with such a
Commitment hereunder; provided that:
               (i) the Borrower shall provide prompt notice of such increase to
the Administrative Agent, who shall promptly notify the Banks; and
               (ii) the amount of such increase does not cause the aggregate
Dollar Commitments to exceed $1,000,000,000.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.1(b), within five Business Days (in the case of any Base Rate Loans
then

28



--------------------------------------------------------------------------------



 



outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Banks such that the outstanding principal amount of Loans
owed to each Bank (including any new Banks) shall be equal to such Bank’s Pro
Rata Share (as recalculated). All payments, repayments and other disbursements
of funds by the Administrative Agent to Banks shall thereupon and, at all times
thereafter, be made in accordance with each Bank’s recalculated Pro Rata Share.
          SECTION 2.2. Notice of Borrowing. With respect to the initial
Borrowing (which shall be the only Borrowing), the Borrower shall give
Administrative Agent notice not later than 11:00 a.m. (Charlotte, North Carolina
time) (x) one Business Day before a Base Rate Borrowing, or (y) three Business
Days before a Euro-Dollar Borrowing, specifying:
     (i) the date of such Borrowing, which shall be a Business Day in the case
of a Base Rate Borrowing or a Business Day in the case of a Euro-Dollar
Borrowing,
     (ii) the aggregate amount of such Borrowing which, together with any other
Borrowings made simultaneously therewith, shall equal the aggregate amount of
the Commitments,
     (iii) whether the Loans comprising such Borrowing are to be Base Rate Loans
or Euro-Dollar Loans, and
     (iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
          SECTION 2.3. Intentionally Omitted.
          SECTION 2.4. Intentionally Omitted.
          SECTION 2.5. Notice to Banks; Funding of Loans.
          (a) Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, notify each Bank of the
contents thereof and of such Bank’s share of such Borrowing, of the interest
rate determined pursuant thereto and the Interest Period(s) (if different from
those requested by the Borrower) and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.13.
          (b) Not later than 1:00 p.m. (Charlotte, North Carolina time) on the
date of each Borrowing as indicated in the applicable Notice of Borrowing, each
Bank shall (except as

29



--------------------------------------------------------------------------------



 



provided in subsection (d) of this Section) make available its share of such
Borrowing in Federal funds immediately available in Charlotte, North Carolina,
to the Administrative Agent at its address referred to in Section 9.1.
          (c) Intentionally Omitted.
          (d) Unless the Administrative Agent shall have received notice from a
Bank prior to the time of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with of
this Section 2.5 and the Administrative Agent may, in reliance upon such
assumption, but shall not be obligated to, make available to the Borrower on
such date a corresponding amount on behalf of such Bank. If and to the extent
that such Bank shall not have so made such share available to the Administrative
Agent, such Bank agrees to repay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable to such
Borrowing hereunder. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. If such Bank shall
not pay to Administrative Agent such corresponding amount after reasonable
attempts are made by Administrative Agent to collect such amounts from such
Bank, Borrower agrees to repay to Administrative Agent forthwith on demand such
corresponding amounts together with interest thereto, for each day from the date
such amount is made available to Borrower until the date such amount is repaid
to Administrative Agent, at the interest rate applicable thereto one
(1) Business Day after demand. Nothing contained in this Section 2.5(d) shall be
deemed to reduce the Commitment of any Bank or in any way affect the rights of
Borrower with respect to any defaulting Bank or Administrative Agent. The
failure of any Bank to make available to the Administrative Agent such Bank’s
share of any Borrowing in accordance with Section 2.5(b) hereof shall not
relieve any other Bank of its obligations to fund its Commitment, in accordance
with the provisions hereof.
          (e) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds immediately available
in accordance with, and on the date set forth in, the applicable Notice of
Borrowing.
          SECTION 2.6. Notes.
          (a) The Loans of each Bank shall be evidenced by a single Note payable
to the order of such Bank for the account of its Applicable Lending Office.
          (b) Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type be evidenced by a separate
Note in an amount equal to the aggregate unpaid principal amount of such Loans.
Any additional costs incurred by the Administrative Agent, the Borrower or the
Banks in connection with preparing such a Note shall be at the sole cost and
expense of the Bank requesting such Note. In the event any Loans evidenced by

30



--------------------------------------------------------------------------------



 



such a Note are paid in full prior to the Maturity Date, any such Bank shall
return such Note to Borrower. Each such Note shall be in substantially the form
of Exhibit A hereto with appropriate modifications to reflect the fact that it
evidences solely Loans of the relevant type. Upon the execution and delivery of
any such Note, any existing Note payable to such Bank shall be replaced or
modified accordingly. Each reference in this Agreement to the “Note” of such
Bank shall be deemed to refer to and include any or all of such Notes, as the
context may require.
          (c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.
          (d) The Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date.
          (e) There shall be no more than ten (10) Euro-Dollar Groups of Loans
outstanding at any one time.
          SECTION 2.7. Method of Electing Interest Rates.
          (a) The Loans included in each Borrowing shall bear interest initially
at the type of rate specified by the Borrower in the applicable Notice of
Borrowing. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article VIII), as follows:
               (i) if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Euro-Dollar Loans as of any Business
Day;
               (ii) if such Loans are Euro-Dollar Loans, the Borrower may elect
to convert all or any portion of such Loans to Base Rate Loans and/or elect to
continue all or any portion of such Loans as Euro-Dollar Loans for an additional
Interest Period or additional Interest Periods, in each case effective on the
last day of the then current Interest Period applicable to such Loans, or on
such other date designated by Borrower in the Notice of Interest Rate Election
provided Borrower shall pay any losses pursuant to Section 2.13.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”), signed by an Authorized Officer, to the Administrative Agent at
least three (3) Business Days before the conversion or continuation selected in
such notice is to be effective. A Notice of

31



--------------------------------------------------------------------------------



 



Interest Rate Election may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Group of Loans; provided that
(i) such portion is allocated ratably among the Loans comprising such Group,
(ii) the portion to which such Notice applies, and the remaining portion to
which it does not apply, are each $500,000 or any larger multiple of $100,000,
(iii) there shall be no more than ten (10) Euro-Dollar Groups of Loans
outstanding at any time, (iv) no Loan may be continued as, or converted into, a
Euro-Dollar Loan when any Event of Default has occurred and is continuing, and
(v) no Interest Period shall extend beyond the Maturity Date.
          (b) Each Notice of Interest Rate Election shall specify:
               (i) the Group of Loans (or portion thereof) to which such notice
applies;
               (ii) the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
               (iii) if the Loans comprising such Group are to be converted, the
new type of Loans and, if such new Loans are Euro-Dollar Loans, the duration of
the initial Interest Period applicable thereto; and
               (iv) if such Loans are to be continued as Euro-Dollar Loans for
an additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank the same day as it receives such Notice of Interest Rate Election of
the contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower. If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Euro-Dollar Loans, such Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto.
          SECTION 2.8. Interest Rates.
          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.7,
at a rate per annum equal to the Base Rate plus the Applicable Margin for Base
Rate Loans for such day.
          (b) Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to

32



--------------------------------------------------------------------------------



 



the sum of the Applicable Margin for Euro-Dollar Loans for such day plus the
Euro-Dollar Rate applicable to such Interest Period.
          (c) Intentionally Omitted.
          (d) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and four percent (4%) (the “Default Rate”).
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.
          (f) Intentionally Omitted.
          (g) Interest on all Loans (other than Base Rate Loans) shall be
payable on the last Business Day of each applicable Interest Period (provided
that in the event any Interest Period ends on the date which is 60, 90 or
180 days after the date on which any Interest Period commences, interest on all
Loans (other than Base Rate Loans) shall be payable on the first Business Day of
each calendar month during such Interest Period and on the last day of such
Interest Period) and interest on Base Rate Loans shall be payable on the first
Business Day of each calendar month.
          SECTION 2.9. Mandatory Prepayments. If at any time the Borrower, EOPT
or any Consolidated Subsidiary of either or both receives any Net Bond Proceeds,
Borrower shall pay to the Administrative Agent, for the account of the Banks,
within thirty(30) days after the date of such receipt, an amount equal to the
Net Bond Proceeds (but in no event more than the outstanding balance of the
Loans). Borrower shall make such prepayment together with interest accrued to
the date of the prepayment on the principal amount prepaid. In connection with
the prepayment of a Euro-Dollar Loan prior to the maturity thereof, the Borrower
shall also pay any applicable expenses pursuant to Section 2.13. Each such
prepayment shall be applied to prepay ratably the Loans of the Banks. Amounts
prepaid pursuant to this Section 2.9 may not be reborrowed and the Commitments
shall be deemed to have been reduced accordingly.
          SECTION 2.10. Maturity Date.
          (a) The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans hereunder) shall terminate and expire on the Maturity
Date.

33



--------------------------------------------------------------------------------



 



     (b) Upon the date of the termination of the Term, any Loans then
outstanding (together with accrued interest thereon and all other Obligations)
shall be due and payable on such date.
     SECTION 2.11. Optional Prepayments.
     (a) The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent, prepay any Group of Base Rate Loans, in whole at any time,
or from time to time in part in amounts aggregating One Million Dollars
($1,000,000) or any larger multiple of One Hundred Thousand Dollars ($100,000),
by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment. Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Banks included in such Group
or Borrowing.
     (b) The Borrower may, upon at least one (1) Business Days’ notice to the
Administrative Agent, prepay all or any portion of any Euro-Dollar Loan as of
the last day of the Interest Period applicable thereto. Except as provided in
Article 8 and except with respect to any Euro-Dollar Loan which has been
converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof, the
Borrower may not prepay all or any portion of the principal amount of any
Euro-Dollar Loan prior to the end of the Interest Period applicable thereto
unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.13. Any such prepayment shall be upon at least three (3) Business Days
notice to the Administrative Agent. Each such optional prepayment shall be in
the amounts set forth in Section 2.11(a) above and shall be applied to prepay
ratably the Loans of the Banks included in any Group of Euro-Dollar Loans,
except that any Euro-Dollar Loan which has been converted to a Base Rate Loan
pursuant to Section 8.2, 8.3 or 8.4 hereof may be prepaid without ratable
payment of the other Loans in such Group of Loans which have not been so
converted.
     (c) Subject to the provisions of Section 2.3, any amounts so prepaid
pursuant to Section 2.11(a) or (b) may not be reborrowed.
     SECTION 2.12. General Provisions as to Payments.
     (a) The Borrower shall make each payment of principal of and interest on
the Loans and of fees hereunder, not later than 11:00 a.m. (Charlotte, North
Carolina time) on the date when due, in Federal or other funds immediately
available in Charlotte, North Carolina, to the Administrative Agent at its
address referred to in Section 9.1. The Administrative Agent will promptly (and
in any event within one (1) Business Day after receipt thereof) distribute to
each Bank its ratable share of each such payment received by the Administrative
Agent for the account of the Banks. If and to the extent that the Administrative
Agent shall receive any such payment for the account of the Banks on or before
12:00 Noon (Charlotte, North Carolina time) on any Business Day, and
Administrative Agent shall not have distributed to any Bank its applicable share
of such payment on such Business Day, Administrative Agent shall distribute such
amount to such Bank together with interest thereon, for each day from the date
such amount should have been distributed to such Bank until the date
Administrative Agent distributes such amount to

34



--------------------------------------------------------------------------------



 



such Bank, at the Federal Funds Rate. Whenever any payment of principal of, or
interest on the Base Rate Loans or of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. Whenever any payment of principal of, or interest on,
the Euro-Dollar Loans shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Business Day.
     (b) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Bank on such due date an amount
equal to the amount then due such Bank. If and to the extent that the Borrower
shall not have so made such payment, each Bank shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
the Federal Funds Rate.
     SECTION 2.13. Funding Losses. If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan (pursuant to Article II, VI or
VIII or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Euro-Dollar Loans
after notice has been given to any Bank in accordance with Section 2.5(a) or
2.4(f), as applicable, or if Borrower shall deliver a Notice of Interest Rate
Election specifying that a Euro-Dollar Loan shall be converted on a date other
than the first (1st) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including,
without limitation, any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, provided that such Bank shall have
delivered to Administrative Agent and Administrative Agent shall have delivered
to the Borrower a certification as to the amount of such loss or expense, which
certification shall set forth in reasonable detail the basis for and calculation
of such loss or expense and shall be conclusive in the absence of demonstrable
error.
     SECTION 2.14. Computation of Interest and Fees All interest based on the
Euro-Dollar Rate and fees shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed (including the first day but
excluding the last day). All interest based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and paid for the
actual number of days elapsed (including the first day but excluding the last
day).
     SECTION 2.15. Use of Proceeds. The Borrower shall use the proceeds of the
Loans for general corporate purposes, including, without limitation, the
repayment of Indebtedness, the

35



--------------------------------------------------------------------------------



 



acquisition of real property to be used in the Borrower’s existing business and
for general working capital needs of the Borrower.
     SECTION 2.16. Fees.
     (a) Origination Fee. A fee (the “Origination Fee”) equal to 0.10% of the
Loans outstanding as of June 30, 2006 shall be earned as of such date and the
Borrower shall pay the same to the Administrative Agent, for the account of the
Banks based on their respective Pro Rata Shares, on June 30, 2006. A fee (the
“Second Origination Fee”) equal to 0.10% of the Loans outstanding as of
September 30, 2006 shall be earned as of such date and the Borrower shall pay
the same to the Administrative Agent, for the account of the Banks based on
their respective Pro Rata Shares, on September 30, 2006.
     (b) Fees Non-Refundable. All fees set forth in this Section 2.16 shall be
deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable.
ARTICLE III
CONDITIONS
     SECTION 3.1. Closing. The closing hereunder shall occur on the date when
each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:
     (a) the Borrower shall have executed and delivered to the Administrative
Agent a Note for the account of each Bank dated on or before the Closing Date
complying with the provisions of Section 2.6;
     (b) the Borrower, EOPT and the Administrative Agent and each of the Banks
shall have executed and delivered to the Borrower, EOPT and the Administrative
Agent a duly executed original of this Agreement;
     (c) EOPT shall have executed and delivered to the Administrative Agent a
duly executed original of the EOPT Guaranty;
     (d) the Administrative Agent shall have received an opinion of DLA Piper
Rudnick Gray Cary US LLP, counsel for the Borrower and EOPT, acceptable to the
Administrative Agent, the Banks and their counsel;
     (e) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EOPT, the authority for and the validity of this Agreement and the
other Loan Documents, the incumbency of officers

36



--------------------------------------------------------------------------------



 



executing this Agreement and the other Loan Documents and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent. Such documentation shall include, without limitation, the agreement of
limited partnership of the Borrower, as well as the certificate of limited
partnership of the Borrower, both as amended, modified or supplemented to the
Closing Date, certified to be true, correct and complete by a senior officer of
the Borrower as of a date not more than ten (10) days prior to the Closing Date,
together with a certificate of existence as to the Borrower from the Secretary
of State (or the equivalent thereof) of Delaware, to be dated not more than
thirty (30) days prior to the Closing Date, as well as the declaration of trust
of EOPT, as amended, modified or supplemented to the Closing Date, certified to
be true, correct and complete by a senior officer of EOPT as of a date not more
than ten (10) days prior to the Closing Date, together with a good standing
certificate as to EOPT from the Secretary of State (or the equivalent thereof)
of Maryland, to be dated not more than thirty (30) days prior to the Closing
Date;
     (f) the Borrower and EOPT each shall have executed a solvency certificate
acceptable to the Administrative Agent;
     (g) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;
     (h) the Borrower shall have taken all actions required to authorize the
execution and delivery of this Agreement and the other Loan Documents and the
performance thereof by the Borrower, and EOPT shall have taken all actions
required to authorize the execution and delivery of the EOPT Guaranty and the
other Loan Documents and the performance thereof by EOPT;
     (i) the Banks shall be satisfied that neither the Borrower, EOPT nor any
Consolidated Subsidiary is subject to any present or contingent environmental
liability which could have a Material Adverse Effect and the Borrower shall have
delivered a certificate so stating;
     (j) the Administrative Agent shall have received, for its and any other
Bank’s account, all fees due and payable pursuant to Section 2.9 hereof on or
before the Closing Date, and the reasonable fees and expenses accrued through
the Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP, if required by
such firm and if such firm has delivered an invoice in reasonable detail of such
fees and expenses in sufficient time for Borrower to approve and process the
same, shall have been paid directly to Skadden, Arps, Slate, Meagher & Flom LLP;
     (k) the Borrower shall have delivered copies of all consents, licenses and
approvals, if any, required in connection with the execution, delivery and
performance by the Borrower and EOPT, and the validity and enforceability, of
the Loan Documents, or in connection with any of the transactions contemplated
thereby, and such consents, licenses and approvals shall be in full force and
effect;

37



--------------------------------------------------------------------------------



 



     (l) no Default or Event of Default shall have occurred;
     (m) the Borrower shall have delivered a certificate in form acceptable to
Administrative Agent showing compliance with the requirements of Section 5.8 as
of the Closing Date; and
     (n) Borrower shall have satisfied all of the conditions to the obligation
of a Bank to make a Loan set forth in Section 3.2 hereof.
     SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan is
subject to the satisfaction of the following conditions:
     (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or Section 2.3(b)(i);
     (b) immediately after such Borrowing, the aggregate outstanding principal
amount of the Loans will not exceed the aggregate amount of the Commitments;
     (c) immediately before and after such Borrowing, no Default or Event of
Default shall have occurred and be continuing both before and after giving
effect to the making of such Loans;
     (d) the representations and warranties of the Borrower contained in this
Agreement (other than representations and warranties which expressly speak as of
a different date) shall be true and correct in all material respects on and as
of the date of such Borrowing both before and after giving effect to the making
of such Loans;
     (e) no law or regulation shall have been adopted, no order, judgment or
decree of any Governmental Authority shall have been issued, and no litigation
shall be pending, which does or seeks to enjoin, prohibit or restrain, the
making or repayment of the Loans or the consummation of the transactions
contemplated by this Agreement; and
     (f) no event, act or condition shall have occurred after the date of the
most recent financial statements of Borrower which has had or is likely to have
a Material Adverse Effect.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c), (d), (e) and (f) (to the extent that Borrower is or should have been
aware of any Material Adverse Effect) of this Section, except as otherwise
disclosed in writing by Borrower to the Banks. Notwithstanding anything to the
contrary, no Borrowing shall be permitted if such Borrowing would cause Borrower
to fail to be in compliance with any of the covenants contained in this
Agreement or in any of the other Loan Documents.

38



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     In order to induce the Administrative Agent and each of the other Banks
which is or may become a party to this Agreement to make the Loans, the Borrower
makes the following representations and warranties as of the Closing Date. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.
     SECTION 4.1. Existence and Power. The Borrower is a limited partnership,
duly formed and validly existing as a limited partnership under the laws of the
State of Delaware and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. EOPT is a real estate investment
trust, duly formed, validly existing and in good standing as a real estate
investment trust under the laws of the State of Maryland and has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.
     SECTION 4.2. Power and Authority. The Borrower has the partnership power
and authority to execute, deliver and carry out the terms and provisions of each
of the Loan Documents to which it is a party and has taken all necessary
partnership action, if any, to authorize the execution and delivery on behalf of
the Borrower and the performance by the Borrower of such Loan Documents. The
Borrower and EOPT each have duly executed and delivered each Loan Document to
which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes the legal, valid and binding obligation of the
Borrower and EOPT, enforceable in accordance with its terms, except as
enforceability may be limited by applicable insolvency, bankruptcy or other laws
affecting creditors rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law. EOPT has
the power and authority to execute, deliver and carry out the terms and
provisions of each of the Loan Documents to which it is a party and has taken
all necessary action to authorize the execution, delivery and performance of
such Loan Documents. EOPT has the power and authority to execute, deliver and
carry out the terms and provisions of each of the Loan Documents on behalf of
the Borrower to which the Borrower is a party and has taken all necessary action
to authorize the execution and delivery on behalf of the Borrower and the
performance by the Borrower of such Loan Documents.
     SECTION 4.3. No Violation.
     (a) Neither the execution, delivery or performance by or on behalf of the
Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and

39



--------------------------------------------------------------------------------



 



provisions thereof nor the consummation of the transactions contemplated by the
Loan Documents, (i) will materially contravene any applicable provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (ii) will materially conflict with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Borrower or any of its Consolidated Subsidiaries pursuant to the terms of
any indenture, mortgage, deed of trust, or other agreement or other instrument
to which the Borrower (or of any partnership of which the Borrower is a partner)
or any of its Consolidated Subsidiaries is a party or by which it or any of its
property or assets is bound or to which it is subject (except for such breaches
and defaults under loan agreements which the lenders thereunder have agreed to
forbear pursuant to valid forbearance agreements), or (iii) will cause a
material default by the Borrower under any organizational document of any Person
in which the Borrower has an interest, or cause a material default under the
Borrower’s agreement or certificate of limited partnership, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein).
     (b) Neither the execution, delivery or performance by EOPT of the Loan
Documents to which it is a party, nor compliance by EOPT with the terms and
provisions thereof nor the consummation of the transactions contemplated by the
Loan Documents, (i) will materially contravene any applicable provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (ii) will materially conflict with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
EOPT or any of its Consolidated Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which EOPT (or of any partnership of which EOPT is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject (except for such breaches and defaults
under loan agreements which the lenders thereunder have agreed to forbear
pursuant to valid forbearance agreements), or (iii) will cause a material
default by EOPT under any organizational document of any Person in which EOPT
has an interest, the consequences of which conflict, breach or default would
have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).
     SECTION 4.4. Financial Information.
     (a) The consolidated balance sheets of EOPT and the Borrower as of
December 31, 2004, and the related statements of operations and cash flows of
EOPT and the Borrower for the fiscal year then ended, reported on by Ernst &
Young LLP, fairly present, in conformity with GAAP, the consolidated financial
position of EOPT and the Borrower, as the case may be, as of such date and the
consolidated results of operations and cash flows for such fiscal year.

40



--------------------------------------------------------------------------------



 



     (b) Since September 30, 2005, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred prior to the Closing Date having a
Material Adverse Effect, and (ii) except as set forth on Schedule 4.4(b),
neither the Borrower nor EOPT has incurred any material indebtedness or guaranty
on or before the Closing Date.
     SECTION 4.5. Litigation. Except as previously disclosed by the Borrower in
writing to the Banks, there is no action, suit, proceeding or investigation
pending against, or to the knowledge of the Borrower threatened against or
affecting, (i) the Borrower, EOPT or any of their Consolidated Subsidiaries,
(ii) the Loan Documents or any of the transactions contemplated by the Loan
Documents or (iii) any of their assets, before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could, individually, or in the aggregate have a
Material Adverse Effect or which in any manner draws into question the validity
of this Agreement or the other Loan Documents. As of the Closing Date, no such
action, suit or proceeding exists.
     SECTION 4.6. Compliance with ERISA. Except for a “prohibited transaction”
arising solely because of a Bank’s breach of the covenant set forth in
Section 9.17 hereof, the transactions contemplated by the Loan Documents will
not constitute a nonexempt prohibited transaction (as such term is defined in
Section 4975 of the Code or Section 406 of ERISA) that could subject the
Administrative Agent or any of the Banks to any tax or penalty on prohibited
transactions imposed under Section 4975 of the Code or Section 502(i) of ERISA
and such transactions will not otherwise result in the Administrative Agent or
any of the Banks being deemed in violation of Sections 404 or 406 of ERISA or
Section 4975 of the Code or in the Administrative Agent or any of the Banks
being a fiduciary or party in interest under ERISA or a “disqualified person” as
defined in Section 4975(e)(2) of the Code with respect to an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code. No assets of Borrower constitute “assets”
(within the meaning of ERISA or Section 4975 of the Code, including, but not
limited to, 29 C.F.R. § 2510.3-101 or any successor regulation thereto) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code. In addition to the
prohibitions set forth in this Agreement and the other Loan Documents, and not
in limitation thereof, Borrower covenants and agrees that Borrower shall not use
any “assets” (within the meaning of ERISA or Section 4975 of the Code, including
but not limited to 29 C.F.R. § 2510.3-101) of an “employee benefit plan” within
the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code to repay or secure the Note, the Loan, or the
Obligations.
     SECTION 4.7. Environmental. The Borrower conducts reviews of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Consolidated Subsidiaries when necessary in the course of which it
identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating

41



--------------------------------------------------------------------------------



 



activities, and any actual or potential liabilities to third parties, including,
without limitation, employees, and any related costs and expenses). On the basis
of this review, the Borrower has reasonably concluded that such associated
liabilities and costs, including, without limitation, the costs of compliance
with Environmental Laws, are unlikely to have a Material Adverse Effect.
     SECTION 4.8. Taxes. The Borrower, EOPT and their Consolidated Subsidiaries
have filed all United States Federal income tax returns and all other material
tax returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower,
EOPT or any Consolidated Subsidiary, except such taxes, if any, as are reserved
against in accordance with GAAP, such taxes as are being contested in good faith
by appropriate proceedings or such taxes, the failure to make payment of which
when due and payable will not have, in the aggregate, a Material Adverse Effect.
The charges, accruals and reserves on the books of the Borrower, EOPT and their
Consolidated Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of the Borrower, adequate.
     SECTION 4.9. Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby or thereby
is true and accurate in all material respects on the date as of which such
information is stated or certified. The Borrower has disclosed to the
Administrative Agent, in writing any and all facts which have or may have (to
the extent the Borrower can now reasonably foresee) a Material Adverse Effect.
     SECTION 4.10. Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower and EOPT will be Solvent.
     SECTION 4.11. Use of Proceeds. All proceeds of the Loans will be used by
the Borrower only in accordance with the provisions hereof. Neither the making
of any Loan nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of regulations T, U, or X of the Federal Reserve Board.
     SECTION 4.12. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of any Loan Document or the consummation of any of the
transactions contemplated thereby other than those that have already been duly
made or obtained and remain in full force and effect or those which, if not made
or obtained, would not have a Material Adverse Effect;
     SECTION 4.13. Investment Company Act; Public Utility Holding Company Act.
Neither the Borrower, EOPT nor any Consolidated Subsidiary is (x) an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended, (y) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company”

42



--------------------------------------------------------------------------------



 



within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or (z) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.
     SECTION 4.14. Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of the Borrower
is Two North Riverside Plaza, Chicago, Illinois 60606.
     SECTION 4.15. REIT Status. EOPT is qualified and EOPT intends to continue
to qualify as a real estate investment trust under the Code.
     SECTION 4.16. Patents, Trademarks, etc. The Borrower has obtained and holds
in full force and effect all patents, trademarks, servicemarks, trade names,
copyrights and other such rights, free from burdensome restrictions, which are
necessary for the operation of its business as presently conducted, the
impairment of which is likely to have a Material Adverse Effect.
     SECTION 4.17. Judgments. There are no final, non-appealable judgments or
decrees in an aggregate amount of Five Million Dollars ($5,000,000) or more
entered by a court or courts of competent jurisdiction against EOPT or the
Borrower or, to the extent such judgment would be recourse to EOPT or Borrower,
any of its Consolidated Subsidiaries (other than judgments as to which, and only
to the extent, a reputable insurance company has acknowledged coverage of such
claim in writing or which have been paid or stayed).
     SECTION 4.18. No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists under or with respect to any Loan Document
and neither the Borrower nor EOPT is in default in any material respect beyond
any applicable grace period under or with respect to any other material
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect, the existence of which default is
likely to result in a Material Adverse Effect.
     SECTION 4.19. Licenses, etc. The Borrower has obtained and does hold in
full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.
     SECTION 4.20. Compliance With Law. To the Borrower’s knowledge, the
Borrower and each of its Real Property Assets are in compliance with all laws,
rules, regulations, orders, judgments, writs and decrees, including, without
limitation, all building and zoning ordinances and codes, the failure to comply
with which is likely to have a Material Adverse Effect.
     SECTION 4.21. No Burdensome Restrictions. Except as may have been disclosed
by the Borrower in writing to the Banks, Borrower is not a party to any
agreement or instrument or

43



--------------------------------------------------------------------------------



 



subject to any other obligation or any charter or corporate or partnership
restriction, as the case may be, which, individually or in the aggregate, is
likely to have a Material Adverse Effect.
     SECTION 4.22. Brokers’ Fees. The Borrower has not dealt with any broker or
finder with respect to the transactions contemplated by this Agreement or
otherwise in connection with this Agreement, and the Borrower has not done any
act, had any negotiations or conversation, or made any agreements or promises
which will in any way create or give rise to any obligation or liability for the
payment by the Borrower of any brokerage fee, charge, commission or other
compensation to any party with respect to the transactions contemplated by the
Loan Documents, other than the fees payable to the Administrative Agent, the
Lead Arrangers and the Banks, and certain other Persons as previously disclosed
in writing to the Administrative Agent.
     SECTION 4.23. Intentionally Omitted.
     SECTION 4.24. Intentionally Omitted.
     SECTION 4.25. Organizational Documents. The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower and EOPT. The Borrower represents that it has delivered to the
Administrative Agent true, correct and complete copies, as of the Closing Date,
of each such documents, except for exhibits to Borrower’s partnership agreement
identifying the current list of partners which, with the permission of the
Banks, has been omitted therefrom. EOPT holds (directly or indirectly) an 89.06%
ownership interest in the Borrower as of the date hereof.
     SECTION 4.26. Qualifying Unencumbered Properties. As of September 30, 2005,
each Property listed on Schedule 1.1 as a Qualifying Unencumbered Property
(i) is an operating Office Building or Parking Property wholly-owned or ground
leased (directly or beneficially) by Borrower, a Financing Partnership or a
Joint Venture Subsidiary, (ii) is not subject (nor are any equity interests in
such Property that are owned directly or indirectly by Borrower, EOPT or any
Joint Venture Parent subject) to a Lien which secures Indebtedness of any
Person, other than Permitted Liens, and (iii) is not subject (nor are any equity
interests in such Property that are owned directly or indirectly by Borrower,
EOPT or Joint Venture Parent subject) to any Negative Pledge. All of the
information set forth on Schedule 1.1 is true and correct in all material
respects.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
     The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:

44



--------------------------------------------------------------------------------



 



     SECTION 5.1. Information. The Borrower will deliver to the Administrative
Agent (who will promptly deliver copies of the same to each of the Banks):
     (a) as soon as available and in any event within five (5) Business Days
after the same is filed with the Securities and Exchange Commission (but in no
event later than 125 days after the end of each Fiscal Year of the Borrower) a
consolidated balance sheet of the Borrower, EOPT and their Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of Borrower’s and EOPT’s operations and consolidated statements of
Borrower’s and EOPT’s cash flow for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year (if available), all
reported in a manner acceptable to the Securities and Exchange Commission on
Borrower’s and EOPT’s Form 10K and reported on by Ernst & Young LLP or other
independent public accountants of nationally recognized standing;
     (b) as soon as available and in any event within five (5) Business Days
after the same is filed with the Securities and Exchange Commission (but in no
event later than 80 days after the end of each of the first three quarters of
each Fiscal Year of the Borrower and EOPT), (i) a consolidated balance sheet of
the Borrower, EOPT and their Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of Borrower’s and EOPT’s
operations and consolidated statements of Borrower’s and EOPT’s cash flow for
such quarter and for the portion of the Borrower’s or EOPT’s Fiscal Year ended
at the end of such quarter, all reported in the form provided to the Securities
and Exchange Commission on Borrower’s and EOPT’s Form 10Q, and (ii) and such
other information reasonably requested by the Administrative Agent or any Bank;
     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer of the Borrower (i) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the
requirements of Section 5.8 on the date of such financial statements; (ii)
certifying (x) that such financial statements fairly present in all material
respects the financial condition and the results of operations of the Borrower
on the dates and for the periods indicated, on the basis of GAAP, with respect
to the Borrower subject, in the case of interim financial statements, to
normally recurring year-end adjustments, and (y) that such officer has reviewed
the terms of the Loan Documents and has made, or caused to be made under his or
her supervision, a review in reasonable detail of the business and condition of
the Borrower during the period beginning on the date through which the last such
review was made pursuant to this Section 5.1(c) (or, in the case of the first
certification pursuant to this Section 5.1(c), the Closing Date) and ending on a
date not more than ten (10) Business Days prior to the date of such delivery and
that (1) on the basis of such financial statements and such review of the Loan
Documents, no Event of Default existed under Section 6.1(b) with respect to
Sections 5.8 and 5.9 at or as of the date of said financial statements, and
(2) on the basis of such review of the Loan Documents and the business and
condition of the Borrower, to the best knowledge of such officer, as of the last
day of the period covered by such certificate no Default or Event of Default
under any other provision of Section 6.1 occurred and is continuing or, if any
such Default or Event of Default

45



--------------------------------------------------------------------------------



 



has occurred and is continuing, specifying the nature and extent thereof and,
the action the Borrower proposes to take in respect thereof. Such certificate
shall set forth the calculations required to establish the matters described in
clauses (1) and (2) above;
     (d) (i) within five (5) Business Days after any officer of the Borrower
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, or other executive officer of the
Borrower setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or its directly or indirectly Real Property
Assets as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, is likely to individually or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect;
     (e) promptly upon the mailing thereof to the shareholders of EOPT
generally, copies of all financial statements, reports and proxy statements so
mailed;
     (f) promptly upon the filing thereof and to the extent the same are not
publicly available (provided that in all events, Borrower shall provide notice
to the Administrative Agent of any such filing), copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) (other than the exhibits thereto, which exhibits will be provided
upon request therefor by any Bank) which EOPT shall have filed with the
Securities and Exchange Commission;
     (g) promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group: (i) gives or is required to give notice to the PBGC
of any “reportable event” (as defined in Section 4043 of ERISA) with respect to
any Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, and in the case of clauses (i) through (vii) above, which event could
result

46



--------------------------------------------------------------------------------



 



in a Material Adverse Effect, a certificate of the chief financial officer or
the chief accounting officer of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable member of the
ERISA Group is required or proposes to take;
     (h) promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto: (i) the receipt
by the Borrower, or any of the Environmental Affiliates of any communication
(written or oral), whether from a Governmental Authority, citizens group,
employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect;
(ii) the existence of any Environmental Claim pending against the Borrower or
any Environmental Affiliate and such Environmental Claim is likely to have a
Material Adverse Effect; or (iii) any release, emission, discharge or disposal
of any Material of Environmental Concern that is likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate which in
any such event is likely to have a Material Adverse Effect;
     (i) promptly and in any event within five (5) Business Days after receipt
of any notices or correspondence from any company or agent for any company
providing insurance coverage to the Borrower relating to any loss which is
likely to result in a Material Adverse Effect, copies of such notices and
correspondence;
     (j) promptly after Borrower has notified the Administrative Agent of any
intention by Borrower to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form; and
     (k) from time to time such additional information regarding the financial
position or business of the Borrower, EOPT and their Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose the Borrower, EOPT or their Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on the Borrower, EOPT or any of
their Subsidiaries or on any Property of any of them.
     SECTION 5.2. Payment of Obligations. The Borrower, EOPT and their
Consolidated Subsidiaries will pay and discharge, at or before maturity, all
their respective material obligations and liabilities including, without
limitation, any obligation pursuant to any agreement by which it or any of its
properties is bound, in each case where the failure to so pay or discharge such
obligations or liabilities is likely to result in a Material Adverse Effect, and
will maintain in accordance with GAAP, appropriate reserves for the accrual of
any of the same.
     SECTION 5.3. Maintenance of Property; Insurance; Leases.

47



--------------------------------------------------------------------------------



 



     (a) The Borrower will keep, and will cause each Consolidated Subsidiary to
keep, all property useful and necessary in its business, including without
limitation its Real Property Assets (for so long as it constitutes Real Property
Assets), in good repair, working order and condition, ordinary wear and tear
excepted, in each case where the failure to so maintain and repair will have a
Material Adverse Effect.
     (b) The Borrower shall maintain, or cause to be maintained, insurance at
100% replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders’ rating of not less than A-VII in amounts that
prudent owners of assets such as Borrower’s directly or indirectly owned Real
Property Assets would maintain; provided, however, that such coverages and
amounts are available to Borrower at commercially reasonable rates. The Borrower
will deliver to the Administrative Agent upon the reasonable request of the
Administrative Agent from time to time (i) full information as to the insurance
carried, (ii) within five (5) days of receipt of notice from any insurer a copy
of any notice of cancellation or material change in coverage from that existing
on the date of this Agreement and (iii) forthwith, notice of any cancellation or
nonrenewal (without replacement) of coverage by the Borrower.
     SECTION 5.4. Maintenance of Existence. The Borrower and EOPT each will
preserve, renew and keep in full force and effect, its partnership and trust
existence and its respective rights, privileges and franchises necessary for the
normal conduct of business unless the failure to maintain such rights and
franchises does not have a Material Adverse Effect.
     SECTION 5.5. Compliance with Laws. The Borrower and EOPT will, and will
cause their Subsidiaries to, comply in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws, and all zoning
and building codes with respect to its Real Property Assets and ERISA and the
rules and regulations thereunder and all federal securities laws) except where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or Banks to any material liability
therefor.
     SECTION 5.6. Inspection of Property, Books and Records. The Borrower will
keep proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities in conformity with GAAP, modified as required by this Agreement and
applicable law; and will permit representatives of any Bank at such Bank’s
expense to visit and inspect any of its properties, including without limitation
its Real Property Assets, and so long as disclosure of such information could
not result in a violation of, or expose the Borrower, EOPT or their Subsidiaries
to any material liability under, any applicable law, ordinance or regulation or
any agreements with unaffiliated third

48



--------------------------------------------------------------------------------



 



parties that are binding on the Borrower, EOPT or any of their Subsidiaries or
on any Property of any of them, to examine and make abstracts from any of its
books and records and to discuss its affairs, finances and accounts with its
officers and independent public accountants, all at such reasonable times during
normal business hours, upon reasonable prior notice and as often as may
reasonably be desired. Administrative Agent shall coordinate any such visit or
inspection to arrange for review by any Bank requesting any such visit or
inspection.
     SECTION 5.7. Existence. The Borrower shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its, EOPT’s and
their Consolidated Subsidiaries’ existence and its patents, trademarks,
servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.
     SECTION 5.8. Financial Covenants.
     (a) Total Debt to Total Asset Value. The Borrower shall not permit the
ratio of Total Debt to Total Asset Value of Borrower to exceed 0.60:1 at any
time; provided, however, that with respect to any Fiscal Quarter in which
Borrower acquired any Real Property Assets, the ratio of Total Debt to Total
Asset Value of Borrower for such Fiscal Quarter and for the next succeeding
Fiscal Quarter may exceed 0.60:1, provided that such ratio in no event shall
exceed 0.65:1, and provided, further, that thereafter such ratio shall not
exceed 0.60:1.
     (b) Cash Flow to Fixed Charges Ratio. Borrower shall not permit the ratio
of Cash Flow for the then most recently completed Fiscal Quarter to Fixed
Charges for the then most recently completed Fiscal Quarter to be less than
1.5:1.
     (c) Secured Debt to Total Asset Value. Borrower shall not permit the ratio
of Secured Debt to Total Asset Value of Borrower to exceed 0.40:1 at any time.
     (d) Unencumbered Pool. Borrower shall not permit the ratio of the
outstanding Unsecured Debt to Unencumbered Asset Value to exceed 0.60:1 at any
time; provided, however, that with respect to any Fiscal Quarter in which
Borrower acquired any Real Property Assets, the ratio of Unsecured Debt to
Unencumbered Asset Value of Borrower for such Fiscal Quarter and for the next
succeeding Fiscal Quarter may exceed 0.60:1, provided that such ratio in no
event shall exceed 0.65:1, and provided, further, that thereafter such ratio
shall not exceed 0.60:1.
     (e) Permitted Holdings. Borrower’s primary business will be the ownership,
operation and development of Office Properties and Parking Properties and any
other business activities of Borrower and its Subsidiaries will remain
incidental thereto. Notwithstanding the foregoing, Borrower and its Subsidiaries
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly by Borrower does not
exceed, at any time, thirty percent (30%) of Total Asset Value of Borrower

49



--------------------------------------------------------------------------------



 



unless a greater percentage is approved by the Majority Banks (which approval
shall not be unreasonably withheld, conditioned or delayed).
     (f) No Liens. Borrower and EOPT shall not, and shall not allow any of their
Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries to, allow any
Qualifying Unencumbered Property (or any equity interests in such Property that
are owned directly or indirectly by Borrower, EOPT or any Joint Venture Parent),
that is necessary to comply with the provisions of Section 5.8(d) hereof, to
become subject to a Lien that secures the Indebtedness of any Person, other than
Permitted Liens or Liens securing obligations under the Existing Revolving
Credit Agreement.
     (g) Calculation. Calculations of ratios and financial requirements shall be
made as of the last day of each Fiscal Quarter.
     SECTION 5.9. Restriction on Fundamental Changes.
     (a) Neither the Borrower nor EOPT shall enter into any merger or
consolidation without obtaining the prior written consent thereto in writing of
the Majority Banks, which consent shall not be unreasonably withheld,
conditioned or delayed, unless (i) the Borrower or EOPT is the surviving entity,
(ii) the entity which is merged into Borrower or EOPT is predominantly in the
commercial real estate business, (iii) the creditworthiness of the surviving
entity’s long term unsecured debt or implied senior debt, as applicable, is not
lower than Borrower’s or EOPT’s creditworthiness two months immediately
preceding such merger, and (iv) the then fair market value of the assets of the
entity which is merged into the Borrower or EOPT is less than twenty-five
percent (25%) of the Borrower’s or EOPT’s then Total Asset Value following such
merger. Neither the Borrower nor EOPT shall liquidate, wind-up or dissolve (or
suffer any liquidation or dissolution), discontinue its business or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of its business or property, whether now
or hereafter acquired. Nothing in this Section shall be deemed to prohibit the
sale or leasing of portions of the Real Property Assets in the ordinary course
of business.
     (b) The Borrower shall not amend its agreement of limited partnership or
other organizational documents in any manner that would have a Material Adverse
Effect without the Majority Banks’ consent, which shall not be unreasonably
withheld, conditioned or delayed. Without limitation of the foregoing, no Person
shall be admitted as a general partner of the Borrower other than EOPT. EOPT
shall not amend its declaration of trust, by-laws, or other organizational
documents in any manner that would have a Material Adverse Effect without the
Majority Banks’ consent, which shall not be unreasonably withheld, conditioned
or delayed. The Borrower shall not make any “in-kind” transfer of any of its
property or assets to any of its constituent partners if such transfer would
result in an Event of Default under Section 6.1(b) by reason of a breach of the
provisions of Section 5.8.
     (c) Subject to the provisions of clause (b) above, the Borrower shall
deliver to Administrative Agent copies of all amendments to its agreement of
limited partnership or to

50



--------------------------------------------------------------------------------



 



EOPT’s declaration of trust, by-laws, or other organizational documents no less
than ten (10) days after the effective date of any such amendment.
     SECTION 5.10. Changes in Business.
     (a) Except for Permitted Holdings, neither the Borrower nor EOPT shall
enter into any business which is substantially different from that conducted by
the Borrower or EOPT on the Closing Date after giving effect to the transactions
contemplated by the Loan Documents. The Borrower shall carry on its business
operations through the Borrower, its Consolidated Subsidiaries and its
Investment Affiliates.
     (b) Except for Permitted Holdings, Borrower shall not engage in any line of
business other than ownership, operation and development of Office Properties
and Parking Properties and the provision of services incidental thereto, whether
directly or through its Consolidated Subsidiaries and Investment Affiliates.
     SECTION 5.11. EOPT Status.
     (a) Status. EOPT shall at all times (i) remain a publicly traded company
listed for trading on the New York Stock Exchange, and (ii) maintain its status
as a self-directed and self-administered real estate investment trust under the
Code.
     (b) Indebtedness. EOPT shall not, directly or indirectly, create, incur,
assume or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:
          (1) the Obligations; and
          (2) Indebtedness of Borrower for which there is recourse to EOPT
which, after giving effect thereto, may be incurred or may remain outstanding
without giving rise to an Event of Default or Default under any provision of
this Article V.
     (c) Restriction on Fundamental Changes.
          (1) EOPT shall not have an investment in any Person other than
(i) Borrower or indirectly through Borrower, (ii) directly or indirectly in
Financing Partnerships, and (iii) the interests identified on
Schedule 5.11(c)(1) as being owned by EOPT.
          (2) EOPT shall not acquire an interest in any Property other than
(i) securities issued by Borrower, Financing Partnerships and Persons formed
solely for the purpose of holding EOPT’s indirect investments in Financing
Partnerships, and (ii) the interests identified on Schedule 5.11(c)(2) attached
hereto.

51



--------------------------------------------------------------------------------



 



          (3) EOP-QRS Business Trust shall not have any investments or own any
assets other than (i) the interests in the Financing Partnerships identified on
Schedule 5.11(c)(3) as being owned by EOP-QRS Business Trust.
     (d) Environmental Liabilities. Neither EOPT nor any of its Subsidiaries
shall become subject to any Environmental Claim which has a Material Adverse
Effect, including, without limitation, any arising out of or related to (i) the
release or threatened release of any Material of Environmental Concern into the
environment, or any remedial action in response thereto, or (ii) any violation
of any Environmental Laws. Notwithstanding the foregoing provision, EOPT shall
have the right to contest in good faith any claim of violation of an
Environmental Law by appropriate legal proceedings and shall be entitled to
postpone compliance with the obligation being contested as long as (i) no Event
of Default shall have occurred and be continuing, (ii) EOPT shall have given
Administrative Agent prior written notice of the commencement of such contest,
(iii) noncompliance with such Environmental Law shall not subject EOPT or such
Subsidiary to any criminal penalty or subject Administrative Agent or any Bank
to pay any civil penalty or to prosecution for a crime, and (iv) no portion of
any Property material to Borrower or its condition or prospects shall be in
substantial danger of being sold, forfeited or lost, by reason of such contest
or the continued existence of the matter being contested.
     (e) Disposal of Partnership Interests. EOPT will not directly or indirectly
convey, sell, transfer, assign, pledge or otherwise encumber or dispose of any
of its partnership interests in Borrower or any of its equity interest in any of
the partners of the Borrower as of the date hereof (except in connection with
the dissolution or liquidation of such partners of the Borrower), except for the
reduction of EOPT’s interest in the Borrower arising from Borrower’s issuance of
partnership interests in the Borrower or the retirement of preference units by
Borrower. EOPT will continue to be the sole general partner of Borrower.
     SECTION 5.12. Other Indebtedness. Borrower and EOPT shall not allow any of
their Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries that
own, directly or indirectly, any Qualifying Unencumbered Property to directly or
indirectly create, incur, assume or otherwise become or remain liable with
respect to any Indebtedness other than trade debt incurred in the ordinary
course of business, Indebtedness owing to Borrower and obligations under the
Existing Revolving Credit Facility, if the resulting failure of such Property to
qualify as a Qualifying Unencumbered Property would result in an Event of
Default under Section 5.8.
     SECTION 5.13. Forward Equity Contracts. If Borrower shall enter into any
forward equity contracts, Borrower may only settle the same by delivery of
stock, it being agreed that if Borrower shall settle the same with cash, the
same shall constitute an Event of Default hereunder.

52



--------------------------------------------------------------------------------



 



ARTICLE VI
DEFAULTS
     SECTION 6.1. Events of Default. An “Event of Default” shall have occurred
if one or more of the following events shall have occurred and be continuing:
     (a) the Borrower shall fail to pay when due any principal of any Loan, or
the Borrower shall fail to pay when due interest on any Loan or any fees or any
other amount payable to Administrative Agent, Lead Arrangers or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;
     (b) the Borrower (or in the case of Section 5.11, EOPT) shall fail to
observe or perform any covenant contained in Section 5.8, Section 5.9(a) or (b),
Section 5.10, Section 5.11(a), (b), (c) or (e), Section 5.12 or Section 5.13;
     (c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a), (b), (d),
(e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent, or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;
     (d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or EOPT on the EOPT Guaranty or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any material respect when made (or deemed made)
and, with respect to such representations, warranties, certifications or
statements not known by the Borrower or EOPT, as applicable, at the time made or
deemed made to be incorrect, the defect causing such representation or warranty
to be incorrect when made (or deemed made) is not removed within thirty
(30) days after written notice thereof from Administrative Agent to Borrower or
EOPT, as applicable;
     (e) the Borrower, EOPT, any Subsidiary or any Investment Affiliate shall
default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Recourse Debt (other than the Obligations) for which the aggregate
outstanding principal amount exceeds $50,000,000 and such default shall continue
beyond the giving of any required notice and the expiration of any applicable
grace period and such default has not been waived, in writing, by the holder of
any such Debt; or the Borrower, EOPT, any Subsidiary or any Investment Affiliate
shall default in the performance or observance of any obligation or condition
with respect to any such Recourse Debt or any other event shall occur or
condition exist beyond the giving of any required notice and the expiration of
any applicable grace period, if the effect of such default, event or condition
is to accelerate the maturity of any such indebtedness or to permit (without any
further requirement of notice or lapse of time) the holder or holders thereof,
or any trustee or agent for such holders, to accelerate the maturity of any such
indebtedness;

53



--------------------------------------------------------------------------------



 



     (f) the Borrower or EOPT shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidate, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action to authorize any of the foregoing;
     (g) an involuntary case or other proceeding shall be commenced against the
Borrower or EOPT seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower or EOPT under the federal bankruptcy laws as now
or hereafter in effect;
     (h) one or more final, non-appealable judgments or decrees in an aggregate
amount of Fifty Million Dollars ($50,000,000) or more shall be entered by a
court or courts of competent jurisdiction against EOPT, the Borrower or, to the
extent of any recourse to EOPT or the Borrower, any of its Consolidated
Subsidiaries (other than any judgment as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing)
and (i) any such judgments or decrees shall not be stayed, discharged, paid,
bonded or vacated within thirty (30) days or (ii) enforcement proceedings shall
be commenced by any creditor on any such judgments or decrees;
     (i) the Board of Trustees of the EOPT shall cease to consist of a majority
of Continuing EOPT Trustees. “Continuing EOPT Trustees” shall mean the trustees
of EOPT on the Effective Date and each other trustee of EOPT if such trustee’s
nomination for election to the Board of Trustees of EOPT is recommended by a
majority of the then Continuing EOPT Trustees or by a majority of any nominating
committee appointed by the then Continuing EOPT Trustees for the purpose of
nominating directors for election to the Board of Trustees of EOPT, unless such
recommendation is in connection with, or as a result of, the acquisition of a
controlling interest in EOPT by a third Person;
     (j) any Person (including affiliates of such Person) or “group” (as such
term is defined in applicable federal securities laws and regulations) shall
acquire more than thirty percent (30%) of the common shares of EOPT;
     (k) EOPT shall cease at any time to qualify as a real estate investment
trust under the Code;
     (l) if any Termination Event with respect to a Plan, Multiemployer Plan or
Benefit Arrangement shall occur as a result of which Termination Event or Events
any member of the

54



--------------------------------------------------------------------------------



 



ERISA Group has incurred or may incur any liability to the PBGC or any other
Person and the sum (determined as of the date of occurrence of such Termination
Event) of the insufficiency of such Plan, Multiemployer Plan or Benefit
Arrangement and the insufficiency of any and all other Plans, Multiemployer
Plans and Benefit Arrangements with respect to which such a Termination Event
shall occur and be continuing (or, in the case of a Multiple Employer Plan with
respect to which a Termination Event described in clause (ii) of the definition
of Termination Event shall occur and be continuing and in the case of a
liability with respect to a Termination Event which is or could be a liability
of the Borrower or EOPT rather than a liability of the Plan, the liability of
the Borrower or EOPT) is equal to or greater than $20,000,000 and which the
Administrative Agent reasonably determines will have a Material Adverse Effect;
     (m) if, any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;
     (n) at any time, for any reason the Borrower seeks to repudiate its
obligations under any Loan Document or EOPT seeks to repudiate its obligations
under the EOPT Guaranty;
     (o) a default beyond any applicable notice or grace period under any of the
other Loan Documents;
     (p) any assets of Borrower shall constitute “assets” (within the meaning of
ERISA or Section 4975 of the Code, including but not limited to 29 C.F.R. §
2510.3-101 or any successor regulation thereto) of an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code; or
     (q) the Note, the Loan, the Obligations, the EOPT Guaranty or any of the
Loan Documents or the exercise of any of the Administrative Agent’s or any of
the Bank’s rights in connection therewith shall constitute a prohibited
transaction under ERISA and/or the Code.
     SECTION 6.2. Rights and Remedies.
     (a) Upon the occurrence of any Event of Default described in
Sections 6.1(f), (g), (p) or (q), the Commitments shall immediately terminate
and the unpaid principal amount of, and any and all accrued interest on, the
Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower; and upon the occurrence and during the continuance of any other Event
of Default, the Administrative Agent may (and upon the demand of the

55



--------------------------------------------------------------------------------



 



Majority Banks shall), by written notice to the Borrower, in addition to the
exercise of all of the rights and remedies permitted the Administrative Agent
and the Banks at law or equity or under any of the other Loan Documents, declare
that the Commitments are terminated and declare the unpaid principal amount of
and any and all accrued and unpaid interest on the Loans and any and all accrued
fees and other Obligations hereunder to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and (except as otherwise provided in the Loan Documents) without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower.
     (b) Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, the Administrative Agent, and the Banks each agree
that any exercise or enforcement of the rights and remedies granted to the
Administrative Agent or the Banks under this Agreement or at law or in equity
with respect to this Agreement or any other Loan Documents shall be commenced
and maintained by the Administrative Agent on behalf of the Administrative Agent
and/or the Banks. The Administrative Agent shall act at the direction of the
Majority Banks in connection with the exercise of any and all remedies at law,
in equity or under any of the Loan Documents or, if the Majority Banks are
unable to reach agreement, then, from and after an Event of Default, the
Administrative Agent may pursue such rights and remedies as it may determine.
     SECTION 6.3. Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 6.1(c) and 6.1(d) promptly upon being requested to
do so by the Majority Banks and shall thereupon notify all the Banks thereof.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank or Borrower referring to this Agreement or the
other Loan Documents, describing such event or condition. Should Administrative
Agent receive notice of the occurrence of an Default or Event of Default
expressly stating that such notice is a notice of an Default or Event of
Default, or should Administrative Agent send Borrower a notice of Default or
Event of Default, Administrative Agent shall promptly give notice thereof to
each Bank.
     SECTION 6.4. Distribution of Proceeds after Default. Notwithstanding
anything contained herein to the contrary but subject to the provisions of
Section 9.16 hereof, from and after an Event of Default, to the extent proceeds
are received by Administrative Agent, such proceeds will be distributed to the
Banks pro rata in accordance with the unpaid principal amount of the Loans
(giving effect to any participations granted therein pursuant to Section 2.3 and
Section 9.4).

56



--------------------------------------------------------------------------------



 



ARTICLE VII
THE AGENTS
     SECTION 7.1. Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Administrative Agent, the Syndication Agent and the
Documentation Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent, the Syndication Agent and the Documentation Agent
by the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto. Except as set forth in Sections 7.8 and 7.9 hereof, the
provisions of this Article VII are solely for the benefit of Administrative
Agent, the Syndication Agent, the Documentation Agent and the Banks, and
Borrower shall not have any rights to rely on or enforce any of the provisions
hereof. In performing its functions and duties under this Agreement,
Administrative Agent, the Syndication Agent and the Documentation Agent shall
each act solely as an agent of the Banks and do not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for the Borrower.
     SECTION 7.2. Agency and Affiliates. Wachovia Bank, National Association
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and Wachovia Bank, National Association and its affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower, EOPT or any Subsidiary or affiliate of the Borrower
as if it were not the Administrative Agent hereunder, and the term “Bank” and
“Banks” shall include Wachovia Bank, National Association in its individual
capacity.
     SECTION 7.3. Action by Administrative Agent, Syndication Agent and the
Documentation Agent. The obligations of the Administrative Agent, Syndication
Agent and the Documentation Agent hereunder are only those expressly set forth
herein. Without limiting the generality of the foregoing, the Administrative
Agent, Syndication Agent and the Documentation Agent shall not be required to
take any action with respect to any Default or Event of Default, except as
expressly provided in Article VI. The duties of Administrative Agent,
Syndication Agent and the Documentation Agent shall be administrative in nature.
Subject to the provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent
shall use the same care in the administration of the Loans in the same manner as
Administrative Agent uses in the administration of its own loans.
     SECTION 7.4. Consultation with Experts. As between Administrative Agent,
Syndication Agent, and the Documentation Agent on the one hand and the Banks on
the other hand, the Administrative Agent, Syndication Agent and the
Documentation Agent may consult with legal counsel (who may be counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.
     SECTION 7.5. Liability of Administrative Agent. As between Administrative
Agent on the one hand and the Banks on the other hand, none of the
Administrative Agent nor any of its affiliates nor any Agent-Related Person,
shall be liable for any action taken or not taken by it in connection herewith
(i) with the consent or at the request of the Majority Banks or (ii) in the

57



--------------------------------------------------------------------------------



 



absence of its own gross negligence or willful misconduct. As between
Administrative Agent on the one hand and the Banks on the other hand, none of
the Administrative Agent nor any Agent-Related Person, shall be responsible for
or have any duty to ascertain, inquire into or verify: (i) any statement,
warranty or representation made in connection with this Agreement or any
borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower; (iii) the satisfaction of any condition specified
in Article III, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith. As between Administrative Agent and the Agent-Related
Persons on the one hand and the Banks on the other hand, neither the
Administrative Agent nor the Agent-Related Persons shall incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, telex or similar writing) believed by it to
be genuine or to be signed by the proper party or parties.
     SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance with
its Commitment, indemnify the Administrative Agent and each Agent-Related Person
and their affiliates and its directors, officers, agents and employees (to the
extent not reimbursed by the Borrower) against any cost, expense (including,
without limitation, counsel fees and disbursements), claim, demand, action, loss
or liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent under this Agreement, the other Loan
Documents or any action taken or omitted by such indemnitee hereunder. In the
event that the Administrative Agent or any Agent-Related Person shall,
subsequent to its receipt of indemnification payment(s) from Banks in accordance
with this section, recoup any amount from the Borrower, or any other party
liable therefor in connection with such indemnification, the Administrative
Agent or such Agent-Related Person shall reimburse the Banks which previously
made the payment(s) pro rata, based upon the actual amounts which were
theretofore paid by each Bank. The Administrative Agent or such Agent-Related
Person shall reimburse such Banks so entitled to reimbursement within two
(2) Business Days of its receipt of such funds from the Borrower or such other
party liable therefor.
     SECTION 7.7. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent, the Documentation Agent or any other Bank or Agent-Related
Person, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Syndication Agent, the Documentation
Agent or any other Bank or Agent-Related Person, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
     SECTION 7.8. Successor Administrative Agent, Syndication Agent or
Documentation Agent. The Administrative Agent, the Syndication Agent, or the
Documentation Agent may resign at any time by giving notice thereof to the
Banks, the Borrower and each other. In

58



--------------------------------------------------------------------------------



 



addition, the Administrative Agent shall resign in the event its Commitment
(without participations) is reduced to less than Thirty Million Dollars
($30,000,000), unless as a result of a cancellation or reduction in the
aggregate Commitments. Upon any such resignation, the Majority Banks shall have
the right to appoint a successor Administrative Agent, Syndication Agent or
Documentation Agent, as applicable, which successor Administrative Agent,
successor Syndication Agent or successor Documentation Agent (as applicable)
shall, provided no Event of Default has occurred and is then continuing, be
subject to Borrower’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed. If no successor Administrative Agent,
Syndication Agent or Documentation Agent (as applicable) shall have been so
appointed by the Majority Banks and approved by the Borrower, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent, Syndication Agent or Documentation Agent (as applicable) gives notice of
resignation, then the retiring Administrative Agent, or retiring Syndication
Agent, or retiring Documentation Agent (as applicable) may, on behalf of the
Banks, appoint a successor Administrative Agent, Syndication Agent or
Documentation Agent (as applicable), which shall be the Administrative Agent,
the Syndication Agent or Documentation Agent as the case may be, who shall act
until the Majority Banks shall appoint an Administrative Agent, Syndication
Agent or Documentation Agent. Any appointment of a successor Administrative
Agent, Syndication Agent or Documentation Agent by Majority Banks or the
retiring Administrative Agent, the Syndication Agent or Documentation Agent
pursuant to the preceding sentence shall, provided no Event of Default has
occurred and is then continuing, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Upon the
acceptance of its appointment as the Administrative Agent, Syndication Agent or
Documentation Agent hereunder by a successor Administrative Agent, successor
Syndication Agent or successor Documentation Agent, as applicable, such
successor Administrative Agent, successor Syndication Agent or successor
Documentation Agent, as applicable, shall thereupon succeed to and become vested
with all the rights and duties of the retiring Administrative Agent, retiring
Syndication Agent or retiring Documentation Agent, as applicable, and the
retiring Administrative Agent, the retiring Syndication Agent or retiring
Documentation Agent, as applicable, shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s, retiring
Syndication Agent’s or retiring Documentation Agent’s resignation hereunder, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent, the Syndication
Agent or Documentation Agent, as applicable. For gross negligence or willful
misconduct, as determined by all the Banks (excluding for such determination
Administrative Agent in its capacity as a Bank, as applicable), Administrative
Agent, Syndication Agent or Documentation Agent may be removed at any time by
giving at least thirty (30) Business Days prior written notice to Administrative
Agent, Syndication Agent, Documentation Agent and Borrower. Such resignation or
removal shall take effect upon the acceptance of appointment by a successor
Administrative Agent, Syndication Agent or Documentation Agent, as applicable,
in accordance with the provisions of this Section 7.8.
     SECTION 7.9. Consents and Approvals. All communications from Administrative
Agent to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a

59



--------------------------------------------------------------------------------



 



description of the matter or item as to which such determination, approval,
consent or disapproval is requested, or shall advise each Bank where such matter
or item may be inspected, or shall otherwise describe the matter or issue to be
resolved, (iii) shall include, if reasonably requested by a Bank and to the
extent not previously provided to such Bank, written materials and a summary of
all oral information provided to Administrative Agent by Borrower in respect of
the matter or issue to be resolved, and (iv) shall include Administrative
Agent’s recommended course of action or determination in respect thereof. Each
Bank shall reply promptly, but in any event within ten (10) Business Days after
receipt of the request therefor from Administrative Agent (the “Bank Reply
Period”). Unless a Bank shall give written notice to Administrative Agent that
it objects to the recommendation or determination of Administrative Agent
(together with a written explanation of the reasons behind such objection)
within the Bank Reply Period, such Bank shall be deemed to have approved of or
consented to such recommendation or determination. With respect to decisions
requiring the approval of the Majority Banks or all the Banks, Administrative
Agent shall submit its recommendation or determination for approval of or
consent to such recommendation or determination to all Banks and upon receiving
the required approval or consent shall follow the course of action or
determination of the Majority Banks or all the Banks (and each non-responding
Bank shall be deemed to have concurred with such recommended course of action),
as the case may be.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
     SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair. If
on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing the Administrative Agent determines in good faith that deposits in
dollars (in the applicable amounts) are not being offered in the relevant market
for such Interest Period, the Administrative Agent shall forthwith give notice
thereof to the Borrower and the Banks, whereupon until the Administrative Agent
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligations of the Banks to make Euro-Dollar Loans shall be
suspended. Unless the Borrower notifies the Administrative Agent at least two
Business Days before the date of any Euro-Dollar Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing.
     SECTION 8.2. Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar
Loans, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank

60



--------------------------------------------------------------------------------



 



notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Bank in case of
the event described above to make Euro-Dollar Loans, shall be suspended. With
respect to Euro-Dollar Loans, before giving any notice to the Administrative
Agent pursuant to this Section, such Bank shall designate a different
Euro-Dollar Lending Office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
to maturity and shall so specify in such notice, the Borrower shall be deemed to
have delivered a Notice of Interest Rate Election and such Euro-Dollar Loan
shall be converted as of such date to a Base Rate Loan (without payment of any
amounts that Borrower would otherwise be obligated to pay pursuant to
Section 2.13 hereof with respect to Loans converted pursuant to this
Section 8.2) in an equal principal amount from such Bank (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
of the other Banks), and such Bank shall make such a Base Rate Loan.
     If at any time, it shall be unlawful for any Bank to make, maintain or fund
its Euro-Dollar Loans, the Borrower shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent, to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or obtain the agreement of one or more existing Banks to offer
to purchase the Commitments of such Bank for such amount, which offer such Bank
is hereby required to accept, or (y) to repay in full all Loans then outstanding
of such Bank, together with interest and all other amounts due thereon, upon
which event, such Bank’s Commitments shall be deemed to be canceled pursuant to
Section 2.11(e).
     SECTION 8.3. Increased Cost and Reduced Return.
     (a) If, on or after the date hereof in the case of Loans made pursuant to
Section 2.1, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) made at the
Closing Date of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance assessment or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any Bank
(or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the interbank market any other condition
materially more burdensome in nature, extent or consequence than those in
existence as of the Loan Effective Date affecting such Bank’s Euro-Dollar Loans,
its Note, or its obligation to make Euro-Dollar Loans, and the result of any of
the foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any Euro-Dollar Loan, or to reduce the amount
of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note with

61



--------------------------------------------------------------------------------



 



respect to such Euro-Dollar Loans, by an amount deemed by such Bank to be
material, then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts (based upon a reasonable allocation thereof by such Bank to
the Euro-Dollar Loans made by such Bank hereunder) as will compensate such Bank
for such increased cost or reduction to the extent such Bank generally imposes
such additional amounts on other borrowers of such Bank in similar
circumstances.
     (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount reasonably deemed by such Bank to be material,
then from time to time, within 15 days after demand by such Bank (with a copy to
the Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances.
     (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify Borrower of any such event within 90 days
following the end of the month during which such event occurred, then Borrower’s
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the ninetieth (90th) day prior to the date upon which
such Bank actually notified Borrower of the occurrence of such event. A
certificate of any Bank claiming compensation under this Section and setting
forth a reasonably detailed calculation of the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of demonstrable
error. In determining such amount, such Bank may use any reasonable averaging
and attribution methods.
     (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with

62



--------------------------------------------------------------------------------



 



interest and all other amounts due thereon, upon which event, such Bank’s
Commitment shall be deemed to be canceled pursuant to Section 2.11(e).
     SECTION 8.4. Taxes.
     (a) Any and all payments by the Borrower to or for the account of any Bank
or the Administrative Agent hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Bank or Administrative Agent and such other
jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”). If the Borrower shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including, without
limitation, deductions applicable to additional sums payable under this Section
8.4) such Bank or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof.
     (b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (hereinafter referred to as “Other Taxes”).
     (c) In the event that Non-Excluded Taxes not imposed on the Closing Date
are imposed, or Non-Excluded Taxes imposed on the Closing Date increase, the
applicable Bank shall notify the Administrative Agent and the Borrower of such
event in writing within a reasonable period following receipt of knowledge
thereof. If such Bank shall fail to notify Borrower of any such event within
ninety (90) days following the end of the month during which such event
occurred, then Borrower’s liability for such additional Non-Excluded Taxes
incurred by such Bank as a result of such event (including payment of a
make-whole amount under Section 8.4(a)(i)) shall be limited to those
attributable to the period occurring subsequent to the ninetieth (90th) day
prior to, but excluding, the date upon which such Bank actually notified
Borrower of the occurrence of such event.

63



--------------------------------------------------------------------------------



 



     (d) The Borrower agrees to indemnify each Bank and the Administrative Agent
for the full amount of Non-Excluded Taxes or Other Taxes (including, without
limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.4) paid by such Bank or the
Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank or the Administrative Agent (as the case may be) makes demand
therefor.
     (e) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, shall
provide the Borrower with (A) two duly completed copies of Internal Revenue
Service form 1001, or any successor form prescribed by the Internal Revenue
Service, and (B) an Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of being under
Sections 1442(c)(1) and 1442(a) of the Internal Revenue Code, that it is
entitled to an exemption from United States backup withholding tax. If the form
provided by a Bank at the time such Bank first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from “Non-Excluded
Taxes” as defined in Section 8.4(a).
     (f) For any period with respect to which a Bank has failed to provide the
Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.
     (g) Upon reasonable demand by Borrower to the Administrative Agent or any
Bank, the Administrative Agent or Bank, as the case may be, shall deliver to the
Borrower, or to such government or taxing authority as the Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower to make a payment to or for
the account of such Bank or

64



--------------------------------------------------------------------------------



 



the Administrative Agent hereunder or under any other Loan Document without any
deduction or withholding for or on account of any Non-Excluded Taxes or with
such deduction or withholding at a reduced rate (so long as the completion,
execution or submission of such form or document would not materially prejudice
the legal or commercial position of the party in receipt of such demand), with
any such form or document to be accurate and completed in a manner reasonably
satisfactory to the Borrower making such demand and to be executed and to be
delivered with any reasonably required certification.
     (h) If the Borrower is required to pay additional amounts to or for the
account of any Bank pursuant to this Section 8.4, then such Bank will change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.
     (i) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(c).
     SECTION 8.5. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:
     (a) Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank as Euro-Dollar Loans shall be
made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and
     (b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead, and

65



--------------------------------------------------------------------------------



 



     (c) Borrower will not be required to make any payment which would otherwise
be required by Section 2.13 with respect to such Euro-Dollar Loans converted to
Base Rate Loans pursuant to clause (a) above.
ARTICLE IX
MISCELLANEOUS
     SECTION 9.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party: (x) in the case of the Borrower, the Syndication Agent,
the Documentation Agent or the Administrative Agent, at its address, telex
number or facsimile number set forth on Exhibit C attached hereto with a
duplicate copy thereof, in the case of the Borrower, to the Borrower, at Equity
Office Properties Trust, Two North Riverside Plaza, Suite 2100, Chicago,
Illinois 60606, Attn: Chief Legal Counsel, and to DLA Piper Rudnick Gray Cary US
LLP, 203 North LaSalle Street, Suite 1900, Chicago, Illinois 60601, Attn: James
M. Phipps, Esq., (y) in the case of any Bank, at its address, telex number or
facsimile number set forth in its Administrative Questionnaire or (z) in the
case of any party, such other address, telex number or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower. Each such notice, request or other communication shall
be effective (i) if given by telex or facsimile transmission, when such telex or
facsimile is transmitted to the telex number or facsimile number specified in
this Section and the appropriate answerback or facsimile confirmation is
received, (ii) if given by certified registered mail, return receipt requested,
with first class postage prepaid, addressed as aforesaid, upon receipt or
refusal to accept delivery, (iii) if given by a nationally recognized overnight
carrier, 24 hours after such communication is deposited with such carrier with
postage prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received.
     SECTION 9.2. No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
     SECTION 9.3. Expenses; Indemnification.
     (a) The Borrower shall pay within thirty (30) days after written notice
from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
fees and disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom
LLP), in connection with the preparation of this Agreement, the Loan Documents
and the documents and instruments referred to therein, and any

66



--------------------------------------------------------------------------------



 



waiver or consent hereunder or any amendment hereof or any Default or alleged
Default hereunder, (ii) all reasonable fees and disbursements of special counsel
in connection with the syndication of the Loans, and (iii) if an Event of
Default occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent and each Bank, including, without limitation, fees and
disbursements of counsel for the Administrative Agent and each of the Banks, in
connection with the enforcement of the Loan Documents and the instruments
referred to therein and such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom; provided,
however, that the attorneys’ fees and disbursements for which Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable
non-duplicative fees and disbursements of (A) counsel for Administrative Agent,
and (B) counsel for all of the Banks as a group; and provided, further, that all
other costs and expenses for which Borrower is obligated under this subsection
(a)(iii) shall be limited to the reasonable non-duplicative costs and expenses
of Administrative Agent. For purposes of this Section 9.3(a)(iii), (1) counsel
for Administrative Agent shall mean a single outside law firm representing
Administrative Agent, and (2) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing Administrative Agent).
     (b) The Borrower agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement,
(b) incurred solely by reason of the gross negligence, willful misconduct bad
faith or fraud of any Indemnitee as finally determined by a court of competent
jurisdiction, (c) arising from violations of Environmental Laws relating to a
Property which are caused by the act or omission of such Indemnitee after such
Indemnitee takes possession of such Property or (d) owing by such Indemnitee to
any third party based upon contractual obligations of such Indemnitee owing to
such third party which are not expressly set forth in the Loan Documents. In
addition, the indemnification set forth in this Section 9.3(b) in favor of any
director, officer, agent or employee of Administrative Agent or any Bank shall
be solely in their respective capacities as such director, officer, agent or
employee. The Borrower’s obligations under this Section shall survive the
termination of this Agreement and the payment of

67



--------------------------------------------------------------------------------



 



the Obligations. Without limitation of the other provisions of this Section 9.3,
Borrower shall indemnify and hold each of the Administrative Agent and the Banks
free and harmless from and against all loss, costs (including reasonable
attorneys’ fees and expenses), expenses, taxes, and damages (including
consequential damages) that the Administrative Agent and the Banks may suffer or
incur by reason of the investigation, defense and settlement of claims and in
obtaining any prohibited transaction exemption under ERISA or the Code necessary
in the Administrative Agent’s reasonable judgment by reason of the inaccuracy of
the representations and warranties, or a breach of the provisions, set forth in
Section 4.6(b).
     SECTION 9.4. Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but subject to the prior consent of the Administrative Agent to set off and to
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final) and any other indebtedness at any time held or owing by
such Bank (including, without limitation, by branches and agencies of such Bank
wherever located) to or for the credit or the account of the Borrower against
and on account of the Obligations of the Borrower then due and payable to such
Bank under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise, receive payment of a proportion of the aggregate amount of
principal and interest due with respect to any Note held by it, which is greater
than the proportion received by any other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Notes held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have to any deposits not received in
connection with the Loans and to apply the amount subject to such exercise to
the payment of indebtedness of the Borrower other than its indebtedness under
the Notes. The Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any holder of a participation in a Note, whether or
not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation. Notwithstanding anything to the
contrary contained herein, any Bank may, by separate agreement with the
Borrower, waive its right to set off contained herein or granted by law and any
such written waiver shall be effective against such Bank under this Section 9.4.
     SECTION 9.5. Amendments and Waivers. Any provision of this Agreement or the
Notes or other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Majority
Banks (and, if the rights or duties of the Administrative Agent in its capacity
as Administrative Agent are affected thereby, by the Administrative Agent);
provided that (A) no amendment or waiver of the provisions of

68



--------------------------------------------------------------------------------



 



Article V (including, without limitation, any of the definitions of the defined
terms used in Section 5.8 hereof) shall be effective unless signed by the
Borrower and the Majority Banks and (B) no such amendment or waiver with respect
to this Agreement, the Notes or any other Loan Documents shall, unless signed by
all the Banks, (i) increase or decrease the Commitment of any Bank (except for a
ratable decrease in the Commitments of all Banks) or subject any Bank to any
additional obligation, (ii) reduce the principal of or rate of interest on any
Loan or any fees hereunder, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for any reduction
or termination of any Commitment, (iv) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Notes, or the number of
Banks, which shall be required for the Banks or any of them to take any action
under this Section or any other provision of this Agreement, (v) release the
EOPT Guaranty or (vi) modify the provisions of this Section 9.5.
     SECTION 9.6. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
under this Agreement or the other Loan Documents without the prior written
consent of all Banks and the Administrative Agent and a Bank may not assign or
otherwise transfer any of its interest under this Agreement except as permitted
in subsections (b), (c) and (e) of this Section 9.6.
     (b) Prior to the occurrence of an Event of Default, any Bank may at any
time from and after April 14, 2006, with (and subject to) the consent of
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), grant to an existing Bank, one or more banks, finance companies,
insurance companies or other financial institutions (a “Participant”) in minimum
amounts of not less than $5,000,000 (or any lesser amount in the case of
participations to an existing Bank) participating interests in its Commitment or
any or all of its Loans. After the occurrence and during the continuance of an
Event of Default, any Bank may at any time grant to any Person in any amount
(also a “Participant”), participating interests in its Commitment or any or all
of its Loans. Any participation made during the continuation of an Event of
Default shall not be affected by the subsequent cure of such Event of Default.
In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (i),
(ii), (iii), (iv) or (v) of Section 9.5 without the consent of the Participant.
The Borrower agrees that each Participant shall, to the

69



--------------------------------------------------------------------------------



 



extent provided in its participation agreement, be entitled to the benefits of
Article VIII with respect to its participating interest.
     (c) Any Bank may at any time assign to a Qualified Institution (in each
case, an “Assignee”) (i) prior to the occurrence of an Event of Default and from
and after April 14, 2006, in minimum amounts of not less than Five Million
Dollars ($5,000,000) and integral multiple of One Million Dollars ($1,000,000)
thereafter (or any lesser amount in the case of assignments to an existing Bank)
and (ii) after the occurrence and during the continuance of an Event of Default,
in any amount, all or a proportionate part of all, of its rights and obligations
under this Agreement, the Notes and the other Loan Documents, and, in either
case, such Assignee shall assume such rights and obligations, pursuant to a
Transfer Supplement in substantially the form of Exhibit B hereto executed by
such Assignee and such transferor Bank; provided, that if no Event of Default
shall have occurred and be continuing, such assignment shall be subject to the
Administrative Agent’s and the Borrower’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed; and provided further that if an
Assignee is an affiliate of such transferor Bank and is an Affiliate Qualified
Institution, or was a Bank immediately prior to such assignment, no such consent
shall be required. Upon execution and delivery of such instrument and payment by
such Assignee to such transferor Bank of an amount equal to the purchase price
agreed between such transferor Bank and such Assignee, such Assignee shall be a
Bank party to this Agreement and shall have all the rights and obligations of a
Bank with a Commitment as set forth in such instrument of assumption, and no
further consent or action by any party shall be required and the transferor Bank
shall be released from its obligations hereunder to a corresponding extent. Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Bank, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee. In connection with any such assignment, the transferor Bank shall pay
to the Administrative Agent an administrative fee for processing such assignment
in the amount of $2,500. If the Assignee is not incorporated under the laws of
the United States of America or a state thereof, it shall deliver to the
Borrower and the Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 8.4. Any assignment made during the continuation of an Event of
Default shall not be affected by any subsequent cure of such Event of Default.
     (d) Intentionally Omitted.
     (e) Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.
     (f) No Assignee, Participant or other transferee of any Bank’s rights shall
be entitled to receive any greater payment under Section 8.3 or 8.4 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank

70



--------------------------------------------------------------------------------



 



to designate a different Applicable Lending Office under certain circumstances
or at a time when the circumstances giving rise to such greater payment did not
exist.
     (g) No Assignee of any rights and obligations under this Agreement shall be
permitted to further assign less than all of such rights and obligations. No
participant in any rights and obligations under this Agreement shall be
permitted to sell subparticipations of such rights and obligations.
     (h) Anything in this Agreement to the contrary notwithstanding, so long as
no Event of Default shall have occurred and be continuing, no Bank shall be
permitted to enter into an assignment of, or sell a participation interest in,
its rights and obligations hereunder which would result in such Bank holding a
Commitment without participants of less than Five Million Dollars ($5,000,000)
(or in the case of the Administrative Agent, Thirty Million Dollars
($30,000,000)) unless as a result of a cancellation or reduction of the
aggregate Commitments; provided, however, that no Bank shall be prohibited from
assigning its entire Commitment so long as such assignment is otherwise
permitted under this Section 9.6.
     SECTION 9.7. Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
     SECTION 9.8. Governing Law; Submission to Jurisdiction.
     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN
SECTION 1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     (b) Any legal action or proceeding with respect to this Agreement or any
other Loan Document and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Agreement, the Borrower hereby accepts for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof. The
Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth below. The Borrower hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any

71



--------------------------------------------------------------------------------



 



such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Borrower in any other jurisdiction.
     SECTION 9.9. Counterparts; Integration;. Effectiveness. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT AND THE
BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     SECTION 9.11. Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.
     SECTION 9.12. Domicile of Loans. Each Bank may transfer and carry its Loans
at, to or for the account of any domestic or foreign branch office, subsidiary
or affiliate of such Bank.
     SECTION 9.13. Limitation of Liability. No claim may be made by the Borrower
or any other Person acting by or through Borrower against the Administrative
Agent, the Syndication Agent or any Bank or the affiliates, directors, officers,
employees, attorneys or agent of any of them for any punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or by the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
     SECTION 9.14. Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against (i) any officer, director, shareholder or
employee of the Borrower or EOPT, or (ii) any general partner of Borrower other
than EOPT, in each case except in the event of fraud or misappropriation of
funds on the part of such officer, director, shareholder or employee or such
general partner.

72



--------------------------------------------------------------------------------



 



     SECTION 9.15. Confidentiality. The Administrative Agent and each Bank shall
use reasonable efforts to assure that information about Borrower, EOPT and its
Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to Administrative Agent or any Bank pursuant to the
provisions hereof or any other Loan Document is used only for the purposes of
this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation, administration or enforcement of the Loan and other transactions
between such Bank and the Borrower, except: (a) to their attorneys and
accountants, (b) in connection with the enforcement of the rights and exercise
of any remedies of the Administrative Agent and the Banks hereunder and under
the other Loan Documents, (c) in connection with assignments and participations
and the solicitation of prospective assignees and participants referred to in
Section 9.6 hereof, who have agreed in writing to be bound by a confidentiality
agreement substantially equivalent to the terms of this Section 9.15, and (d) as
may otherwise be required or requested by any regulatory authority having
jurisdiction over the Administrative Agent or any Bank or by any applicable law,
rule, regulation or judicial process. Notwithstanding anything herein to the
contrary, “information” shall not include, and the Administrative Agent and each
Bank may disclose without limitation of any kind, any information with respect
to the “tax treatment” and “tax structure” (in each case within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions and tax analyses) that are
provided to the Administrative Agent or such Bank relating to such tax treatment
and tax structure; provided that with respect to any document or similar item
that in either case contains information concerning the tax treatment or tax
structure of the transaction as well as other information, this sentence shall
only apply to such portion of the documents or similar item that relate to the
tax treatment or tax structure of the Loans and transactions contemplated
hereby. The Administrative Agent and/or the Bank making any such disclosure
shall endeavor to notify Borrower prior to making any such disclosure of the
fact that such disclosure is being made and the nature of the disclosure. In
addition, the Administrative Agent and/or such Bank shall provide Borrower with
a copy of the disclosure promptly after the same is made.
     SECTION 9.16. Bank’s Failure to Fund.
     (a) If a Bank does not advance to Administrative Agent such Bank’s Pro Rata
Share of a Loan in accordance herewith, then neither Administrative Agent nor
the other Banks shall be required or obligated to fund such Bank’s Pro Rata
Share of such Loan.
     (b) As used herein, the following terms shall have the meanings set forth
below:
          (i) “Defaulting Bank” shall mean any Bank which (x) does not advance
to the Administrative Agent such Bank’s Pro Rata Share of a Loan in accordance
herewith for a period of five (5) Business Days after notice of such failure
from Administrative Agent, (y) shall otherwise fail to perform such Bank’s
obligations under the Loan Documents (including, without limitation, the
obligation to purchase participations pursuant to Section 2.3) for a period of
five

73



--------------------------------------------------------------------------------



 



(5) Business Days after notice of such failure from Administrative Agent, or
(z) shall fail to pay the Administrative Agent or any other Bank, as the case
may be, upon demand, such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of the Loan Documents for a period of five (5) Business Days after notice of
such failure from Administrative Agent, and in all cases, such failure is not as
a result of a good faith dispute as to whether such advance is properly required
to be made pursuant to the provisions of this Agreement, or as to whether such
other performance or payment is properly required pursuant to the provisions of
this Agreement.
          (ii) “Junior Creditor” means any Defaulting Bank which has not
(x) fully cured each and every monetary default on its part under the Loan
Documents and (y) unconditionally tendered to the Administrative Agent such
Defaulting Bank’s Pro Rata Share of all costs, expenses and disbursements
required to be paid or reimbursed pursuant to the terms of the Loan Documents.
          (iii) “Payment in Full” means, as of any date, the receipt by the
Banks who are not Junior Creditors of an amount of cash, in lawful currency of
the United States, sufficient to indefeasibly pay in full all Senior Debt.
          (iv) “Senior Debt” means (x) collectively, any and all indebtedness,
obligations and liabilities of the Borrower to the Banks who are not Junior
Creditors from time to time, whether fixed or contingent, direct or indirect,
joint or several, due or not due, liquidated or unliquidated, determined or
undetermined, arising by contract, operation of law or otherwise, whether on
open account or evidenced by one or more instruments, and whether for principal,
premium, interest (including, without limitation, interest accruing after the
filing of a petition initiating any proceeding referred to in Section 6.1(f) or
(g)), reimbursement for fees, indemnities, costs, expenses or otherwise, which
arise under, in connection with or in respect of the Loans or the Loan
Documents, and (y) any and all deferrals, renewals, extensions and refundings
of, or amendments, restatements, rearrangements, modifications or supplements
to, any such indebtedness, obligation or liability.
          (v) “Subordinated Debt” means (x) any and all indebtedness,
obligations and liabilities of Borrower to one or more Junior Creditors from
time to time, whether fixed or contingent, direct or indirect, joint or several,
due or not due, liquidated or unliquidated, determined or undetermined, arising
by contract, operation of law or otherwise, whether on open account or evidenced
by one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.

74



--------------------------------------------------------------------------------



 



     (c) Immediately upon a Bank’s becoming a Junior Creditor and until such
time as such Bank shall have cured all applicable defaults, no Junior Creditor
shall, prior to Payment in Full of all Senior Debt:
          (i) accelerate, demand payment of, sue upon, collect, or receive any
payment upon, in any manner, or satisfy or otherwise discharge, any Subordinated
Debt, whether for principal, interest and otherwise;
          (ii) take or enforce any Liens to secure Subordinated Debt or attach
or levy upon any assets of Borrower, to enforce any Subordinated Debt;
          (iii) enforce or apply any security for any Subordinated Debt; or
          (iv) incur any debt or liability, or the like, to, or receive any
loan, return of capital, advance, gift or any other property, from, the
Borrower.
     (d) In the event of:
          (i) any insolvency, bankruptcy, receivership, liquidation,
dissolution, reorganization, readjustment, composition or other similar
proceeding relating to Borrower;
          (ii) any liquidation, dissolution or other winding-up of the Borrower,
voluntary or involuntary, whether or not involving insolvency, reorganization or
bankruptcy proceedings;
          (iii) any assignment by the Borrower for the benefit of creditors;
          (iv) any sale or other transfer of all or substantially all assets of
the Borrower; or
          (v) any other marshaling of the assets of the Borrower;
each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt. Any payment
or distribution, whether in cash, securities or other property that would
otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt. If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.
     (e) Each Junior Creditor shall file in any bankruptcy or other proceeding
of Borrower in which the filing of claims is required by law, all claims
relating to Subordinated Debt that such

75



--------------------------------------------------------------------------------



 



Junior Creditor may have against Borrower and assign to the Banks who are not
Junior Creditors all rights of such Junior Creditor thereunder. If such Junior
Creditor does not file any such claim prior to forty-five (45) days before the
expiration of the time to file such claim, Administrative Agent, as
attorney-in-fact for such Junior Creditor, is hereby irrevocably authorized to
do so in the name of such Junior Creditor or, in Administrative Agent’s sole
discretion, to assign the claim to a nominee and to cause proof of claim to be
filed in the name of such nominee. The foregoing power of attorney is coupled
with an interest and cannot be revoked. The Administrative Agent shall, to the
exclusion of each Junior Creditor, have the sole right, subject to Section 9.5
hereof, to accept or reject any plan proposed in any such proceeding and to take
any other action that a party filing a claim is entitled to take. In all such
cases, whether in administration, bankruptcy or otherwise, the Person or Persons
authorized to pay such claim shall pay to Administrative Agent the amount
payable on such claim and, to the full extent necessary for that purpose, each
Junior Creditor hereby transfers and assigns to the Administrative Agent all of
the Junior Creditor’s rights to any such payments or distributions to which
Junior Creditor would otherwise be entitled.
     (f) (i) If any payment or distribution of any character or any security,
whether in cash, securities or other property, shall be received by any Junior
Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received in trust for the benefit of, and
shall promptly be paid over or delivered and transferred to, Administrative
Agent for application to the payment of all Senior Debt, to the extent necessary
to achieve Payment in Full. In the event of the failure of any Junior Creditor
to endorse or assign any such payment, distribution or security, Administrative
Agent is hereby irrevocably authorized to endorse or assign the same as
attorney-in-fact for such Junior Creditor.
          (ii) Each Junior Creditor shall take such action (including, without
limitation, the execution and filing of a financing statement with respect to
this Agreement and the execution, verification, delivery and filing of proofs of
claim, consents, assignments or other instructions that Administrative Agent may
require from time to time in order to prove or realize upon any rights or claims
pertaining to Subordinated Debt or to effectuate the full benefit of the
subordination contained herein) as may, in Administrative Agent’s sole and
absolute discretion, be necessary or desirable to assure the effectiveness of
the subordination effected by this Agreement.
     (g) (i) Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the Loan Documents in reliance upon the absolute subordination in
right of payment and in time of payment of Subordinated Debt to Senior Debt as
set forth herein.
          (ii) Only upon the Payment in Full of all Senior Debt shall any Junior
Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of the Borrower
made on or applicable to any Senior Debt.

76



--------------------------------------------------------------------------------



 



          (iii) Each Junior Creditor agrees that it will deliver all instruments
or other writings evidencing any Subordinated Debt held by it to Administrative
Agent, promptly after request therefor by the Administrative Agent.
          (iv) No Junior Creditor may at any time sell, assign or otherwise
transfer any Subordinated Debt, or any portion thereof, including, without
limitation, the granting of any Lien thereon, unless and until satisfaction of
the requirements of Section 9.6 above and the proposed transferee shall have
assumed in writing the obligation of the Junior Creditor to the Banks under this
Agreement, in a form acceptable to the Administrative Agent.
          (v) If any of the Senior Debt, should be invalidated, avoided or set
aside, the subordination provided for herein nevertheless shall continue in full
force and effect and, as between the Banks which are not Defaulting Banks and
all Junior Creditors, shall be and be deemed to remain in full force and effect.
          (vi) Each Junior Creditor hereby irrevocably waives, in respect of
Subordinated Debt, all rights (x) under Sections 361 through 365, 502(e) and 509
of the Bankruptcy Code (or any similar sections hereafter in effect under any
other Federal or state laws or legal or equitable principles relating to
bankruptcy, insolvency, reorganizations, liquidations or otherwise for the
relief of debtors or protection of creditors), and (y) to seek or obtain
conversion to a different type of proceeding or to seek or obtain dismissal of a
proceeding, in each case in relation to a bankruptcy, reorganization, insolvency
or other proceeding under similar laws with respect to the Borrower. Without
limiting the generality of the foregoing, each Junior Creditor hereby
specifically waives (A) the right to seek to give credit (secured or otherwise)
to the Borrower in any way under Section 364 of the Bankruptcy Code unless the
same is subordinated in all respects to Senior Debt in a manner acceptable to
Administrative Agent in its sole and absolute discretion and (B) the right to
receive any collateral security (including, without limitation, any “super
priority” or equal or “priming” or replacement Lien) for any Subordinated Debt
unless the Banks which are not Defaulting Banks have received a senior position
acceptable to the Banks in their sole and absolute discretion to secure all
Senior Debt (in the same collateral to the extent collateral is involved).
     (h) (i) In addition to and not in limitation of the subordination effected
by this Section 9.16, the Administrative Agent and each of the Banks which are
not Defaulting Banks may in their respective sole and absolute discretion, also
exercise any and all other rights and remedies available at law or in equity in
respect of a Defaulting Bank; and
          (ii) The Administrative Agent shall give each of the Banks notice of
the occurrence of a default under this Section 9.16 by a Defaulting Bank and if
the Administrative Agent and/or one or more of the other Banks shall, at their
option, fund any amounts required to be paid or advanced by a Defaulting Bank,
the other Banks who have elected not to fund any portion of such amounts shall
not be liable for any reimbursements to the Administrative Agent and/or to such
other funding Banks.

77



--------------------------------------------------------------------------------



 



     (i) Notwithstanding anything to the contrary contained or implied herein, a
Defaulting Bank shall not be entitled to vote on any matter as to which a vote
by the Banks is required hereunder, including, without limitation, any actions
or consents on the part of the Administrative Agent as to which the approval or
consent of all the Banks or the Majority Banks is required under Article VIII,
Section 9.5 or elsewhere, so long as such Bank is a Defaulting Bank; provided,
however, that in the case of any vote requiring the unanimous consent of the
Banks, if all the Banks other than the Defaulting Bank shall have voted in
accordance with each other, then the Defaulting Bank shall be deemed to have
voted in accordance with such Banks.
     (j) Each of the Administrative Agent and any one or more of the Banks which
are not Defaulting Banks may, at their respective option, (i) advance to the
Borrower such Bank’s Pro Rata Share of the Loans not advanced by a Defaulting
Bank in accordance with the Loan Documents, or (ii) pay to the Administrative
Agent such Bank’s Pro Rata Share of any costs, expenses or disbursements
incurred or made by the Administrative Agent pursuant to the terms of this
Agreement not theretofore paid by a Defaulting Bank. Immediately upon the making
of any such advance by the Administrative Agent or any one of the Banks, such
Bank’s Pro Rata Share and the Pro Rata Share of the Defaulting Bank shall be
recalculated to reflect such advance. All payments, repayments and other
disbursements of funds by the Administrative Agent to Banks shall thereupon and,
at all times thereafter be made in accordance with such Bank’s recalculated Pro
Rata Share unless and until a Defaulting Bank shall fully cure all defaults on
the part of such Defaulting Bank under the Loan Documents or otherwise existing
in respect of the Loans or this Agreement, at which time the Pro Rata Share of
the Bank(s) which advanced sums on behalf of the Defaulting Bank and of the
Defaulting Bank shall be restored to their original percentages.
     SECTION 9.17. Banks’ ERISA Covenant. Each Bank, by its signature hereto or
on the applicable Transfer Supplement, hereby agrees (a) that on the date any
Loan is disbursed hereunder no portion of such Bank’s Pro Rata Share of such
Loan will constitute “assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code, and (b) that following
such date such Bank shall not allocate such Bank’s Pro Rata Share of any Loan to
an account of such Bank if such allocation (i) by itself would cause such Pro
Rata Share of such Loan to then constitute “assets” (within the meaning of 29
C.F.R. § 2510.3-101) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code and (ii) by itself would cause such Loan to constitute a prohibited
transaction under ERISA or the Code (which is not exempt from the restrictions
of Section 406 of ERISA and Section 4975 of the Code and the taxes and penalties
imposed by Section 4975 of the Code and Section 502(i) of ERISA) or any Agent or
Bank being deemed in violation of Section 404 of ERISA.
     SECTION 9.18. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower or any party to the EOPT Guaranty, the
Administrative Agent (irrespective of whether the principal of any Loan

78



--------------------------------------------------------------------------------



 



shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on Borrower) shall be entitled and empowered, by intervention in such proceeding
or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel and other amounts due the Banks and the Administrative Agent
hereunder allowed in such judicial proceeding); and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel and other amounts due the
Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.
          SECTION 9.19. USA Patriot Act. Each Bank hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank to identify the Borrower in accordance with the Act.
          SECTION 9.20. Public/Private Information. The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Syndication Agent
and/or the Documentation Agent will make available to the Banks materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” lenders (i.e., Banks that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Adminis-

79



--------------------------------------------------------------------------------



 



trative Agent, the Syndication Agent, the Documentation Agent and the Banks to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform marked “PUBLIC”
or through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent, the Syndication Agent and the Documentation Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
[SIGNATURE PAGE FOLLOWS]

80



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  EOP OPERATING LIMITED PARTNERSHIP,
a Delaware limited partnership
 
                By:   Equity Office Properties Trust, a Maryland real estate
investment trust, its general partner
 
           
 
      By:   /s/ Maureen Fear
 
           
 
      Name:   Maureen Fear
 
      Title:   Senior Vice President, Treasurer
 
                Facsimile number: (312) 559-5009     Address:   Two North
Riverside Plaza
 
          Suite 2100
 
          Chicago, Illinois 60606
 
          Attn: Chief Financial Officer

              FOR PURPOSES OF AGREEING TO BE BOUND BY THE PROVISIONS OF SECTION
5.11 HEREOF ONLY:
 
            EQUITY OFFICE PROPERTIES TRUST, a Maryland
real estate investment trust
 
            By:   /s/ Maureen Fear                   Name:   Maureen Fear    
Title:   Senior Vice President, Treasurer
 
            TOTAL COMMITMENTS:  $750,000,000

S-1



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and as
a Bank
      By:   /s/ David M. Blackman       Name:         Title:          
Commitment: $250,000,000

                     

S-2



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Syndication Agent and as a Bank
      By:   /s/ Eyal Namordi       Name:   Eyal Namordi      Title:   Vice
President        Commitment: $250,000,000
                     

S-3



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as Documentation     Agent and as a Bank
      By:   /s/ Marc E. Constantino       Name:   Marc E. Constantino     
Title:   Vice President        Commitment: $250,000,000
                       

S-4



--------------------------------------------------------------------------------



 



Schedule 1.1
Qualifying Unencumbered Property

                          JDE #   Property Name       Bldg Count Sq Ft        
10020
  60 Spear Street         1       133,782  
10060
  Intercontinental Center         1       194,801  
10080
  Four Forest         1       394,324  
10100
  Northborough Tower         1       207,908  
10150
  Community Corporate Center         1       250,169  
10170
  Denver Corporate Center II         2       375,139  
10200
  San Jacinto Center         1       403,329  
10210
  1111 19th Street         1       252,014  
10220
  Shelton Pointe         1       159,853  
10240
  North Central Plaza Three         1       346,575  
10250
  The Quadrant         1       317,218  
10260
  Canterbury Green         1       226,197  
10270
  Three Stamford Plaza         1       242,732  
10280
  Union Square         1       194,398  
10290
  One North Franklin         1       617,592  
10300
  1620 L Street         1       156,272  
10310
  One Stamford Plaza         1       214,136  
10320
  Two Stamford Plaza         1       251,510  
10330
  300 Atlantic         1       270,497  
10350
  1700 Higgins         1       134,283  
10360
  Northwest Center         1       241,248  
10370
  One Congress         1       517,849  
10380
  One Crosswoods         1       129,583  
10410
  One Lakeway Center         1       289,112  
10420
  Two Lakeway Center         1       440,826  
10430
  Three Lakeway Center         1       462,890  
10450
  28 State         1       570,040  
10480
  9400 NCX Building         1       379,556  
10500
  Four Stamford Plaza         1       261,195  
10510
  1920 Main Plaza         1       305,662  
10520
  Paces West         2       646,471  
10540
  2010 Main Plaza         1       280,882  
10550
  1100 Executive Tower         1       366,747  
10580
  161 N. Clark         1       1,010,520  
10610
  One American Center         1       505,770  
10640
  1601 Market Street         1       681,289  
10660
  Two California Plaza         1       1,329,810  
10670
  One Phoenix Plaza         1       586,403  
10680
  Colonnade         1       168,637  
10690
  49 East Thomas         1       18,892  
10730
  177 Broad Street         1       188,029  
10750
  Oakbrook Terrace Tower         1       772,928  
10760
  Maritime Plaza         1       534,874  
10770
  Smith Barney Building         1       187,999  

 



--------------------------------------------------------------------------------



 



                          JDE #   Property Name       Bldg Count Sq Ft        
10780
  201 Mission         1       483,289  
10790
  30 N. Lasalle         1       909,245  
10800
  Four Falls         1       254,355  
10810
  Oak Hill Plaza         1       164,360  
10820
  Two Valley Square         1       70,622  
10830
  Four/Five Valley Square         2       68,321  
10840
  One Devon Square         1       73,267  
10850
  Two Devon Square         1       63,226  
10860
  Three Devon Square         1       6,000  
10880
  One Valley Square         1       70,290  
10890
  Three Valley Square         1       84,605  
10920
  1111 West 22nd Street         1       224,847  
10930
  Presidents Plaza         4       818,712  
10940
  Civic Opera House         1       841,778  
10950
  Tri State International         5       546,263  
10970
  200 W. Adams         1       677,222  
10980
  10960 Wilshire         1       576,018  
10990
  10880 Wilshire         1       534,047  
11000
  Lake Marriott Business Park         7       401,402  
11010
  Shoreline Technology Park         12       726,508  
11020
  Sunnyvale Business Center         4       175,000  
11030
  225 Franklin Street         1       916,722  
11040
  150 Federal Street         1       529,730  
11050
  175 Federal Street         1       207,366  
11070
  Russia Wharf         1       313,333  
11080
  Center Plaza         1       650,406  
11090
  2 Oliver/147 Milk         1       270,302  
11100
  South Station         1       184,183  
11120
  Wellesley Office Park         4       216,420  
11130
  175 Wyman Street         3       335,208  
11140
  New England Executive Park         8       756,228  
11160
  Ten Canal Park         1       110,843  
11170
  Crosby Corporate Center         6       336,601  
11190
  One Canal Park         1       98,607  
11200
  Riverview         1       148,552  
11220
  1616 North Fort Myer         1       292,826  
11230
  1300 N. 17th Street         1       380,199  
11270
  Centerpointe         2       407,186  
11280
  1333 H Street         1       244,585  
11290
  Lakeside Office Atlanta         5       390,721  
11340
  101 N. Wacker         1       575,294  
11350
  Riverside         1       494,710  
11370
  150 California         1       201,787  
11390
  Crosby Corporate Center II         3       257,528  
11400
  John Marshall III         1       180,000  
11410
  E.J. Randolph II         1       125,646  
11420
  Wellesley Office Park 5-7         3       362,421  
11430
  Wellesley Office Park 8         1       62,952  
11440
  New England Executive Park 17         1       56,890  
11490
  Lakeside Square         1       397,328  
11510
  Fair Oaks Plaza         1       177,559  

 



--------------------------------------------------------------------------------



 



                          JDE #   Property Name       Bldg Count Sq Ft        
11520
  8080 N. Central Expressway         1       283,707  
11530
  2500 City West         1       574,216  
11540
  1700 Market Street         1       841,172  
11550
  Brookhollow Central         3       797,971  
11560
  Nordstrom Medical Tower         1       98,382  
11580
  Wells Fargo Center-Seattle         1       944,574  
11590
  Second & Seneca         2       480,272  
11600
  1111 Third Avenue         1       558,822  
11610
  Rainier Plaza         1       410,855  
11620
  One Bellevue Center         1       360,729  
11630
  Congress Center         1       369,120  
11640
  550 S. Hope         1       566,434  
11660
  One Lafayette         1       314,634  
11670
  LaSalle Plaza         1       588,908  
11690
  100 Summer Street         1       1,034,605  
11700
  The Tower at NEEP         1       199,860  
11710
  Denver Post Tower         1       579,999  
11730
  301 Howard Building         1       307,396  
11750
  410 Building         1       396,047  
11760
  Trinity Place         1       189,163  
11770
  Tabor Building         2       692,387  
11790
  4949 S. Syracuse         1       62,633  
11800
  Metropoint I         1       263,716  
11820
  The Solarium         1       162,817  
11830
  Terrace Building         1       115,408  
11850
  Dominion Plaza         1       571,468  
11860
  Millennium Building         1       330,033  
11890
  Polk & Taylor Buildings         2       902,322  
11910
  Northland Plaza         1       296,967  
11940
  Second & Spring         1       130,421  
11960
  Colonnade Office A&B Dallas         2       606,615  
11970
  Colonnade Office C Dallas         1       377,639  
11990
  Prominence at Buckhead         1       424,309  
12000
  World Trade Center         1       186,912  
12080
  City Center Bellevue         1       472,585  
12110
  Computer Associates Tower         1       360,815  
12120
  Texas Commerce Tower         1       369,134  
12200
  Palo Alto-BS         6       322,228  
12430
  Wells Fargo CenterSacramento         1       502,365  
12470
  Exposition Centre         1       72,985  
12500
  Norris Tech         3       260,825  
12510
  One & Two ADP Plaza         2       300,249  
12520
  Corporate Centre         2       328,810  
12540
  PeopleSoft Plaza         1       277,562  
12550
  Pruneyard Office Towers         3       354,772  
12560
  Pruneyard Inn                    
12570
  Pruneyard Shopping Center         2       252,210  
12580
  Seaport Centre         13       465,955  
12590
  Ten Almaden         1       299,685  
12600
  18301 Von Karman         1       219,537  
12610
  2677 North Main         1       215,003  

 



--------------------------------------------------------------------------------



 



                          JDE #   Property Name       Bldg Count Sq Ft        
12630
  429 Santa Monica Boulevard         1       84,798  
12700
  Searise Office Tower         1       124,116  
12760
  200 Galleria         1       438,273  
12780
  527 Madison Avenue         1       215,332  
12820
  One Lincoln Centre         1       294,972  
12880
  Bay Park Plaza I & II         2       257,058  
12900
  One Bay Plaza         1       176,533  
12950
  120 Montgomery         1       420,310  
12960
  Market Square         2       681,051  
12970
  191 Peachtree Tower         1       1,215,288  
12980
  222 Berkley         1       519,608  
12990
  500 Boyleston         1       706,864  
13010
  Parkside Tower         2       398,460  
13020
  Seaport Plaza         2       159,350  
13250
  Three Lafayette         1       259,441  
13260
  Metropoint II REIT         1       150,673  
13300
  2 Lafayette         1       130,704  
13310
  Sunset North REIT         3       465,013  
13370
  500 Orange Tower         1       290,765  
13400
  Santa Clara Office Center I         1       54,701  
13410
  Stender Way II         1       61,825  
13420
  Santa Clara Office Center         2       75,197  
13430
  Gateway Office-Phase I         2       152,326  
13440
  Scott Boulevard         1       48,000  
13450
  Santa Clara Office Center III         1       47,621  
13460
  Bakersfield Warehouse         1       130,600  
13470
  Gateway Office-Phase II         2       313,972  
13490
  3045 Stender Way         1       27,000  
13500
  2727 Augustine         1       84,000  
13520
  The Alameda         1       44,287  
13530
  Creekside         4       241,019  
13540
  North First Office Center         2       147,016  
13550
  Cupertino Business Center         2       64,680  
13560
  455 University Avenue         1       30,985  
13570
  1710 Little Orchard         1       212,840  
13580
  8880 Cal Center Drive         1       118,172  
13590
  740 University Avenue         1       14,108  
13600
  Applied Materials         2       181,850  
13610
  Santa Clara Office Ctr IV         1       5,290  
13620
  Aspect Telecommunications         1       76,806  
13630
  Gateway Oaks II         1       66,232  
13640
  Gateway Oaks I         1       122,641  
13650
  Cadillac Court         1       44,517  
13660
  701 University         1       47,907  
13680
  Christie/Shellmound Industrial         2       56,898  
13690
  The Orchard         1       65,392  
13700
  555 University Avenue         1       59,645  
13710
  575 + 601 University Ave         2       78,103  
13740
  655 University Avenue         1       43,750  
13760
  Patrick Henry Drive         1       68,987  
13770
  COG Warehouse         1       120,600  

 



--------------------------------------------------------------------------------



 



                          JDE #   Property Name       Bldg Count Sq Ft        
13780
  Okidata Distribution Center         1       100,224  
13790
  SMBP 2951 28th Street         1       85,000  
13810
  Independent Road Warehouse         1       132,000  
13830
  BayCenter Business Park Ph II         4       128,700  
13840
  Keebler Warehouse         1       67,563  
13850
  Fremont Commerce Ctr Ph III         1       64,000  
13860
  Lockheed Building         1       42,899  
13870
  Xerox Campus         5       205,593  
13880
  Foothill Research         4       192,120  
13890
  Montague Industrial Center         6       315,600  
13910
  Cabot Boulevard Warehouse         1       248,860  
13940
  Eden Landing Business Ctr         1       82,796  
13950
  The Good Guys Distrib Ctr         1       459,833  
13980
  2180 Sand Hill Road         1       40,216  
13990
  Point West III-River Park Dr         1       72,088  
14000
  Point West I-Response Road         1       46,885  
14010
  1900 McCarthy         1       80,709  
14020
  Redwood Shores         1       78,022  
14030
  BayCenter Business Park Ph I         5       148,665  
14040
  Point West Commercentre         1       119,063  
14050
  2905-2909 Stender Way         1       51,150  
14060
  Meier Central South         6       149,003  
14070
  Meier Mountain View         8       270,448  
14080
  Meier North Santa Clara         5       113,328  
14090
  Meier Sunnyvale-Bldg 18         1       22,400  
14120
  Walsh at LaFayette         4       320,505  
14130
  Ridder Park         1       83,841  
14140
  Gateway Oaks III         1       46,227  
14160
  Cadillac Court II         1       36,120  
14170
  4900 + 5000 Meadows-Cons         2       144,275  
14180
  Doolittle Business Center         4       113,196  
14230
  One Pacific Heights         1       120,473  
14260
  Bayside Corporate Center         2       84,925  
14290
  American River Drive         3       121,583  
14300
  Inwood Park         1       157,480  
14310
  Benicia Ind II         3       484,720  
14390
  2290 North First Street         1       75,381  
14400
  Port of Oakland         3       199,733  
14410
  Dove Street         1       78,340  
14450
  Fairchild Corporate Center         1       105,005  
14460
  Charcot Business Center         4       163,932  
14480
  Dixon Landing         4       202,885  
14490
  Kifer Road Industrial Park         4       287,300  
14510
  BayCenter Business Pk Ph III         2       116,941  
14520
  Fidelity Plaza         2       76,628  
14530
  Central Park Plaza         6       304,241  
14550
  Wood Island Office Complex         2       76,609  
14580
  Ravendale at Central         2       80,450  
14620
  The City         3       458,949  
14670
  Emeryville Tower         6       1,251,178  
14680
  Brea Park Centre         3       168,072  

 



--------------------------------------------------------------------------------



 



                          JDE #   Property Name       Bldg Count Sq Ft        
14690
  Bridge Pointe Corp         2       372,653  
14700
  The City-3800 Chapman         1       157,231  
14710
  555 Twin Dolphin Plaza         1       198,494  
14720
  Metro Plaza         2       416,006  
14740
  Fountaingrove Center         3       161,055  
14750
  Sierra Point         1       99,150  
14760
  Pasadena Financial         1       148,201  
14770
  Century Square         1       205,653  
14780
  Brea Corporate Plaza         1       117,195  
14790
  Point West Corporate Center         2       144,890  
14800
  3280 E. Foothill Blvd.         1       150,951  
14810
  Gateway Office-Phase III         1       123,250  
14820
  Arboretum Courtyard         1       139,103  
14830
  Lafayette Terrace         1       47,392  
14840
  Brea Financial Commons         3       164,489  
14850
  Sepulveda Center         1       171,365  
14860
  Brea Corporate Place         2       328,305  
14890
  Huntwood Business Center         3       176,056  
14900
  Fremont Commerce Center         3       269,983  
14910
  790 Colorado         1       130,811  
14920
  Tower Seventeen         1       230,755  
14930
  Gateway Oaks IV         1       81,876  
14940
  Nobel Corporate Plaza         1       102,686  
14950
  Pacific Ridge Corporate Ctr         1       120,980  
14960
  San Mateo BayCenter I         1       121,224  
14970
  Treat Towers         1       367,313  
14980
  Johnson Ranch Corporate Ctr         5       179,990  
15000
  Oak Creek         2       70,943  
15010
  Milmont R+D         1       64,000  
15020
  Kato R+D         1       74,000  
15030
  California Circle II         3       95,774  
15040
  East Hills Office Park         1       57,245  
15050
  Stadium Towers Plaza         2       262,065  
15080
  Westridge I         1       53,326  
15090
  Centerpoint Irvine         3       67,557  
15110
  Borregas Avenue         1       39,897  
15130
  Roseville Corporate Ctr Land         1       111,411  
15150
  Park Plaza         1       66,761  
15160
  LaJolla Centre I         2       314,034  
15200
  Douglas Corporate Center         2       102,847  
15260
  Concourse         7       897,658  
15270
  City Tower         1       409,412  
15280
  City Plaza         1       324,234  
15300
  Marina Business Center         4       261,512  
15310
  Cerritos Towne Center         5       461,794  
15320
  2600 Michelson         1       307,662  
15330
  18581 Teller         1       86,087  
15370
  Hayward Business Park         8       630,944  
15380
  Skyport Plaza         1       48,000  
15390
  Metro Center Tower         4       712,982  
15480
  Parkshore Plaza-Phase I         2       114,356  

 



--------------------------------------------------------------------------------



 



                          JDE #   Property Name       Bldg Count Sq Ft        
15490
  San Mateo BayCenter III         1       62,029  
15500
  Skyway Landing         2       241,694  
15520
  Parkshore Plaza-Phase II         2       155,497  
15540
  Oakbrook Plaza         1       118,843  
15560
  Towers @ Shores         2       335,960  
15600
  Larkspur Landing Office Park         3       189,289  
15610
  Drake’s Landing         3       121,379  
15620
  The Tower in Westwood         1       205,347  
15650
  Lincoln Exec Ctr II + III Cons         3       171,941  
15710
  Bellevue Gateway I         1       111,257  
15720
  Bellevue Gateway II         1       67,047  
15730
  Main Street Building         1       38,729  
15790
  10700 Building         1       60,218  
15850
  Southgate Office Plaza         2       269,175  
15860
  Plaza Center         2       457,591  
15870
  Gateway 405 Building         1       34,505  
15880
  Eastgate Office Park         1       261,059  
15890
  Lincoln Executive Center         2       106,597  
15900
  Plaza East         1       145,339  
15910
  I-90 Bellevue         2       134,235  
16000
  5550 Macadam Building         1       41,360  
16020
  River Forum I+II         1       192,363  
16030
  4000 Kruse Way Place         1       141,448  
16040
  4004 Kruse Way Place         1       58,108  
16080
  4949 Meadows         1       124,737  
16100
  RiverSide Centre         1       100,938  
16120
  Nimbus Corporate Center         16       689,797  
16150
  One Pacific Square         1       228,247  
16170
  Kruse Way Plaza         2       101,366  
16180
  Kruse Woods         4       417,652  
16190
  4800 Meadows         1       74,352  
16200
  Kruse Oaks         1       91,690  
16210
  Benjamin Franklin Plaza         1       271,573  
16230
  Lincoln Center         7       735,429  
16240
  Bellefield Office Park         15       454,443  
16320
  Skyport Plaza East         3       608,663  
16450
  Waters Edge/Playa Vista JV   EQ -Dev -     2       243,433  
 
      Placed in                
 
      SVC 3Q                
16470
  Griffin Towers I (REIT)         1       543,416  
16490
  Army and Navy Club Building         1       102,822  
16500
  Liberty Place         1       157,550  
16520
  San Rafael I         2       155,318  
16540
  Ferry Bldg (FBA)         1       243,812  
15170_BU
  Vintage Park-Cons (BU)         1       38,839  
15255_BU
  VP-323 Vintage Park Drive         1       25,503  
15256_BU
  VP-353 Vintage Park Drive         1       28,511  
15257_BU
  VP-363 VIntage Park Drive         1       25,064  
15258_BU
  VP-373 Vintage Park Drive         1       24,814  
15259_BU
  VP-383 Vintage Park Drive         1       19,363  
16560
  Foundry 2 (3721)         1       505,480  

 



--------------------------------------------------------------------------------



 



                          JDE #   Property Name       Bldg Count Sq Ft        
16590
  US Bank Tower         1       485,902  
16620
  3 Bellevue         1       472,929  
 
                       
 
                        Unconsolidated Joint Ventures                    
44030
  OPOS Equity Method         1       382,648  
44040
  Rowes Wharf Equity Method         3       151,644  
44140
  10+30 S. Wacker-Equity         2       1,502,466  
44180
  Preston Commons-Equity         3       209,302  
44190
  Sterling Plaza-Equity         1       151,374  
44240
  800-900 Concar-Equity         2       175,367  

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4 (b)
Disclosure of
Additional Material Indebtedness

1.   Drawings under this Agreement.   2.   Drawings under the Existing Revolving
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(1)
EOPT Investments
EOP-QRS Trust
BeaMetFed, Inc. (80.6% voting shares or .8102% of the overall ownership)
EOP-Worldwide Plaza, Inc.
EOP-NYCCA, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(2)
EOPT Investments
EOP-QRS Trust
BeaMetFed, Inc. (80.6% voting shares or .8102% of the overall ownership)
EOP-Worldwide Plaza, Inc.
EOP-NYCCA, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(3)
FINANCING PARTNERSHIPS OWNED BY EOP-QRS TRUST
Properties in which EOP-QRS Trust is a 1% Limited Partner:

 
PA-1601 Market Street Limited Partnership, a Delaware limited partnership
(1601 Market Street, Philadelphia, Pennsylvania)
 
Properties in which EOP-QRS Trust is a 0.1% General Partner or Managing Member:
 
DC-1627 Eye Street Limited Partnership, a Delaware limited partnership
(Army/Navy Building, Washington, D.C.)
OR-5550 Macadam Building Limited Partnership, a Delaware limited partnership
(5550 Macadam Building, Portland, Oregon)
OR-BF Plaza Limited Partnership, a Delaware limited partnership
(Benjamin Franklin Plaza, Portland, Oregon)
OH-Community Corporate Center Limited Partnership, a Delaware limited
partnership
(Community Corporate Center, Columbus, Ohio)
OH-One Crosswoods Limited Partnership, a Delaware limited partnership
(One Crosswoods Center, Columbus, Ohio)
DC-One Lafayette Limited Partnership, a Delaware limited partnership
(One Lafayette, Washington, D.C.)
DC-Two Lafayette Limited Partnership, a Delaware limited partnership
(Two Lafayette, Washington, D.C.)
DC-Three Lafayette Limited Partnership, a Delaware limited partnership
(Three Lafayette, Washington, D.C.)
OR-River Forum Limited Partnership, a Delaware limited partnership
(River Forum I & II, Portland, Oregon)
OR-Riverside Portland Limited Partnership
(Riverside Centre, Portland, Oregon)
OR-One Pacific Square Limited Partnership
(Pacific Square, Portland, Oregon)
LA-Lakeway I, L.L.C., a Delaware limited liability company
(Lakeway Center I, Metairie, Louisiana)
LA-Lakeway II, L.L.C., a Delaware limited liability company
(Lakeway Center II, Metairie, Louisiana)
LA-Lakeway III, L.L.C., a Delaware limited liability company
(Lakeway Center III, Metairie, Louisiana)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE

         
$
  Chicago, Illinois
 
       
 
    , 2005  

          For value received, EOP OPERATING LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Borrower”), promises to pay to the order of         
(the “Bank”) the unpaid principal amount of each Loan made by the Bank to the
Borrower pursuant to the Credit Agreement referred to below on the maturity date
provided for in the Credit Agreement). The Borrower further promises to pay
interest on the unpaid principal amount of each such Loan from the date advanced
until such principal amount is paid in full on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds to Wachovia Bank, National Association, for the
account of the Bank, pursuant to the following wire transfer instructions:
Wachovia Bank, National Association
ABA#053000219
Beneficiary Account Name: Technology
REF: Equity Office Term Loan
Acct#145916 8116011
Attn: Beth Dunn
          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Credit Agreement.
          This note is one of the Notes referred to in, and is executed and
delivered pursuant to and subject to all of the terms of, the Amended and
Restated Credit Agreement, dated as of December 9, 2005, among the Borrower, the
banks listed on the signature pages thereof, Wachovia Bank, National
Association, as Administrative Agent, Bank of America, N.A., as Syndication
Agent, JPMorgan Chase Bank, N.A., as Documentation Agent, and Wachovia Capital
Markets, LLC, Banc of America Securities LLC and J.P. Morgan Securities Inc., as
Joint Lead Arrangers and Joint Bookrunners (as the same may be amended from time
to time, the “Credit Agreement”). Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement. The terms and conditions of the Credit

 



--------------------------------------------------------------------------------



 



Agreement are hereby incorporated in their entirety by reference as though fully
set forth herein. Upon the occurrence of certain Events of Default as more
particularly described in the Credit Agreement, the unpaid principal amount
evidenced by this Note shall become, and upon the occurrence and during the
continuance of certain other Events of Default, such unpaid principal amount may
be declared to be, due and payable in the manner, upon the conditions and with
the effect provided in the Credit Agreement.
          Demand, presentment, diligence, protest and notice of nonpayment are
hereby waived by the Borrower.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



              EOP OPERATING LIMITED PARTNERSHIP,       a Delaware limited
partnership
 
       
 
  By:   Equity Office Properties Trust, a Maryland real
 
      estate investment trust, its general partner

             
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                       
 
          Amount of        
 
  Amount of   Type of   Principal   Maturity   Notation
Date
  Loan   Loan   Repaid   Date   Made By

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TRANSFER SUPPLEMENT
     TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of
                    , 200_, between                                         
(the “Assignor”) and                                          having an address
at                                          (the “Purchasing Bank”).
W I T N E S S E T H:
     WHEREAS, the Assignor has made loans to EOP Operating Limited Partnership,
a Delaware limited partnership (the “Borrower”), pursuant to the Amended and
Restated Credit Agreement, dated as of December 9, 2005, among the Borrower, the
banks listed on the signature pages thereof, Wachovia Bank, National
Association, as Administrative Agent, Bank of America, N.A., as Syndication
Agent, JPMorgan Chase Bank, N.A., as Documentation Agent, and Wachovia Capital
Markets, LLC, Banc of America Securities LLC and J.P. Morgan Securities Inc., as
Joint Lead Arrangers and Joint Bookrunners (as the same may be amended from time
to time, the “Credit Agreement”). All capitalized terms used and not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement;
     WHEREAS, the Purchasing Bank desires to purchase and assume from the
Assignor, and the Assignor desires to sell and assign to the Purchasing Bank,
certain rights, title, interest and obligations under the Credit Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. In consideration of the amount set forth in the receipt (the “Receipt”)
given by Assignor to Purchasing Bank of even date herewith, and transferred by
wire to Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from the
Assignor, a ___% interest (the “Purchased Interest”) of the Loans constituting a
portion of the Assignor’s rights and obligations under the Credit Agreement as
of the Effective Date (as defined below) including, without limitation, such
percentage interest of the Assignor in any Loans owing to the Assignor, any Note
held by the Assignor, any Loan Commitment of the Assignor and any other interest
of the Assignor under any of the Loan Documents.
     2. The Assignor: (i) represents and warrants that as of the date hereof the
aggregate outstanding principal amount of its share of the Loans owing to it
(without giving effect to assignments thereof which have not yet become
effective) is $___; (ii) represents and warrants that it is the legal and
beneficial owner of the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim; (iii) represents and warrants
that it has not received any notice of Default or Event of Default from the
Borrower; (iv) represents and warrants that is has full power and authority to
execute and deliver, and

 



--------------------------------------------------------------------------------



 



perform under, this Transfer Supplement, and all necessary corporate and/or
partnership action has been taken to authorize, and all approvals and consents
have been obtained for, the execution, delivery and performance thereof;
(v) represents and warrants that this Transfer Supplement constitutes its legal,
valid and binding obligation enforceable in accordance with its terms;
(vi) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations (or the truthfulness or
accuracy thereof) made in or in connection with the Credit Agreement, or the
other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, or the other Loan
Documents or any other instrument or document furnished pursuant thereto; and
(vii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or the other Loan Documents or any other instrument or document furnished
pursuant thereto. Except as specifically set forth in this Paragraph 2, this
assignment shall be without recourse to Assignor.
     3. The Purchasing Bank: (i) confirms that it has received a copy of the
Credit Agreement, and the other Loan Documents, together with such financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Transfer
Supplement and to become a party to the Credit Agreement, and has not relied on
any statements made by Assignor; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Assignor or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and will make its own credit analysis,
appraisals and decisions in taking or not taking action under the Credit
Agreement, and the other Loan Documents; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement, and the other Loan Documents as are
delegated to such agents by the terms thereof, together with such powers as are
incidental thereto; (iv) agrees that it will be bound by and perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank; (v) specifies as
its addresses for notices, its Domestic Lending Office and its Eurodollar
Lending office, the addresses and offices set forth beneath its name on the
signature page hereof; (vi) represents and warrants that it has full power and
authority to execute and deliver, and perform under, this Transfer Supplement,
and all necessary corporate and/or partnership action has been taken to
authorize, and all approvals and consents have been obtained for, the execution,
delivery and performance thereof; (vii) represents and warrants that this
Transfer Supplement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; and (viii) represents and warrants
that the interest being assigned hereunder is being acquired by it for its own
account, for investment purposes only and not with a view to the public
distribution thereof and without any present intention of its resale in either
case that would be in violation of applicable securities laws.
     4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred: (i) it shall have been
executed and delivered

 



--------------------------------------------------------------------------------



 



by the parties hereto; (ii) copies hereof shall have been delivered to the
Administrative Agent and the Borrower; (iii) the Purchasing Bank shall have
received an original Note; and (iv) the Purchasing Bank shall have paid to the
Assignor the agreed purchase price as set forth in the Receipt.
     5. On and after the Effective Date, (i) the Purchasing Bank shall be a
party to the Credit Agreement and, to the extent provided in this Transfer
Supplement, have the rights and obligations of a Bank thereunder and be entitled
to the benefits and rights of the Banks thereunder and (ii) the Assignor shall,
to the extent provided in this Transfer Supplement as to the Purchased Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
     6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Credit Agreement, and the
Notes in respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.
     7. This Transfer Supplement may be executed in any number of counterparts
which, when taken together, shall be deemed to constitute one and the same
instrument.
     8. Assignor hereby represents and warrants to Purchasing Bank that it has
made all payments demanded to date by Wachovia Bank, National Association, as
Administrative Agent in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Loans required.
In the event Wachovia Bank, National Association, as Administrative Agent, shall
demand reimbursement for fees and expenses from Purchasing Bank for any period
prior to the Effective Date, Assignor hereby agrees to promptly pay Wachovia
Bank, National Association, as Administrative Agent, such sums directly,
subject, however, to Paragraph 12 hereof.
     9. Assignor will, at the cost of Assignor, and without expense to
Purchasing Bank, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.
     10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify, defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any

 



--------------------------------------------------------------------------------



 



broker or finder that such broker or finder has dealt with said party in
connection with this transaction.
     11. Subject to the provisions of Paragraph 12 hereof, if, with respect to
the Purchased Interest only, Assignor shall on or after the Effective Date
receive (a) any cash, note, securities, property, obligations or other
consideration in respect of or relating to the Loan or the Loan Documents or
issued in substitution or replacement of the Loan or the Loan Documents, (b) any
cash or non-cash consideration in any form whatsoever distributed, paid or
issued in any bankruptcy proceeding in connection with the Loan or the Loan
Documents or (c) any other distribution (whether by means of repayment,
redemption, realization of security or otherwise), Assignor shall accept the
same as Purchasing Bank’s agent and hold the same in trust on behalf of and for
the benefit of Purchasing Bank, and shall deliver the same forthwith to
Purchasing Bank in the same form received, with the endorsement (without
recourse) of Assignor when necessary or appropriate. If the Assignor shall fail
to deliver any funds received by it within the same Business Day of receipt,
unless such funds are received by Assignor after 4:00 p.m., Eastern Standard
Time, then the following Business Day after receipt, said funds shall accrue
interest at the Federal Funds Rate and in addition to promptly remitting said
amount, Assignor shall remit such interest from the date received to the date
such amount is remitted to the Purchasing Bank.
     12. Assignor and Purchasing Bank each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Bank under the Credit Agreement. Promptly after
receipt by the indemnified party under this Section of notice of the
commencement of any action, such indemnified party shall notify the indemnifying
party in writing of the commencement thereof. If any such action is brought
against any indemnified party and that party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof. In no event
shall the indemnified party settle or consent to a settlement of such cause of
action or claim without the consent of the indemnifying party.
     13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
     14. On or promptly after the Effective Date, Borrower, Administrative
Agent, Assignor and Purchasing Bank shall make appropriate arrangements so that
a Note executed by Borrower, dated the Effective Date is issued to Purchasing
Bank.

 



--------------------------------------------------------------------------------



 



     [15. On or before the Effective Date, Purchasing Bank shall comply with the
provisions of Section 8.4(d) of the Credit Agreement.] [Include only if
Purchasing Bank is a foreign institution.]

              [Purchasing Bank]
 
       
 
  By:    
 
       
 
      Name:

 
      Title:
 
            Notice Address:     Domestic Lending Office:     Eurodollar Lending
Office:
 
            [Assignor]
 
       
 
  By:    
 
       
 
      Name:

 
      Title:

Receipt Acknowledged this
___day of                     , 200_:
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent

         
By:
       
 
       
 
  Name:
   
 
  Title:    

[TO THE EXTENT APPLICABLE]
Approved this
___day of                     , 200_:
EOP OPERATING LIMITED PARTNERSHIP,
a Delaware limited partnership

 



--------------------------------------------------------------------------------



 



     
By:
  Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner
 
   
By:
   
 
  Name:

 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT C
NOTICE ADDRESSES

      Borrower:   Administrative Agent:
Two North Riverside Plaza
   
Suite 2100
   
Chicago, Illinois 60606
   
Attn: Chief Financial Officer
   
Facsimile: (312) 559-5008
   

 



--------------------------------------------------------------------------------



 



GUARANTY OF PAYMENT
     GUARANTY OF PAYMENT, made as of December 9, 2005 (this “Guaranty”), between
EQUITY OFFICE PROPERTIES TRUST, a Maryland real estate investment trust, having
an address at Two North Riverside Plaza, Suite 2100, Chicago, Illinois 60606
(“Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
(the “Administrative Agent”) for the banks (the “Banks”) listed on the signature
pages of the Amended and Restated Credit Agreement, dated as of December 9,
2005, among EOP Operating Limited Partnership (“Borrower”), the banks listed on
the signature pages thereof, Wachovia Bank, National Association, as
Administrative Agent, Bank of America, N.A., as Syndication Agent, JPMorgan
Chase Bank, N.A., as Documentation Agent, and Wachovia Capital Markets, LLC,
Banc of America Securities LLC and J.P. Morgan Securities Inc., as Joint Lead
Arrangers and Joint Bookrunners (as the same may be amended from time to time,
the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, the Banks have agreed to make loans to Borrower in the aggregate
principal amount not to exceed Seven Hundred Fifty Million Dollars
($750,000,000) (hereinafter collectively referred to as the “Loans”);
     WHEREAS, the Loans are evidenced by certain promissory notes (the “Notes”)
of Borrower made to each of the Banks in accordance with the terms of the Credit
Agreement;
     WHEREAS, the Credit Agreement and the Notes and any other documents
executed in connection therewith are hereinafter collectively referred to as the
“Loan Documents”;
     WHEREAS, capitalized terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Credit Agreement;
     WHEREAS, Guarantor is the sole general partner of Borrower; and
     WHEREAS, as a condition to the execution and delivery of the Loan
Documents, the Banks have required that Guarantor execute and deliver this
Guaranty; and
     NOW THEREFORE, in consideration of the premises and the benefits to be
derived from the making of the Loans by the Banks to Borrower, and in order to
induce the Administrative Agent, and the Banks to enter into the Credit
Agreement and the other Loan Documents, the Guarantor hereby agrees as follows:
     1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due,

 



--------------------------------------------------------------------------------



 



whether at stated maturity or otherwise, of all Obligations of Borrower now or
hereafter existing under the Notes and the Credit Agreement, for principal
and/or interest as well as any and all other amounts due thereunder, including,
without limitation, all indemnity obligations of Borrower thereunder, and any
and all reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred by the Administrative Agent or the
Banks in enforcing their rights under this Guaranty (all of the foregoing
obligations being the “Guaranteed Obligations”).
     2. It is agreed that the Guaranteed Obligations of Guarantor hereunder are
primary and this Guaranty shall be enforceable against Guarantor and its
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by the Administrative Agent or any of the
Banks against Borrower or its respective successors or assigns or any other
party or against any security for the payment and performance of the Guaranteed
Obligations and without the necessity of any notice of non-payment or
non-observance or of any notice of acceptance of this Guaranty or of any notice
or demand to which Guarantor might otherwise be entitled (including, without
limitation, diligence, presentment, notice of maturity, extension of time,
change in nature or form of the Guaranteed Obligations, acceptance of further
security, release of further security, imposition or agreement arrived at as to
the amount of or the terms of the Guaranteed Obligations, notice of adverse
change in Borrower’s financial condition and any other fact which might
materially increase the risk to Guarantor), all of which Guarantor hereby
expressly waives; and Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any of the
Banks against Borrower or its respective successors or assigns, any of the
rights or remedies reserved to the Administrative Agent or any of the Banks
pursuant to the provisions of the Loan Documents. Guarantor agrees that any
notice or directive given at any time to the Administrative Agent or any of the
Banks which is inconsistent with the waiver in the immediately preceding
sentence shall be void and may be ignored by the Administrative Agent and the
Banks, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Guaranty for the reason that such pleading or
introduction would be at variance with the written terms of this Guaranty,
unless the Administrative Agent has specifically agreed otherwise in a writing,
signed by a duly authorized officer. Guarantor specifically acknowledges and
agrees that the foregoing waivers are of the essence of this transaction and
that, but for this Guaranty and such waivers, the Administrative Agent and the
Banks would have declined to execute and deliver the Loan Documents.
     3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent or any of the Banks of, this Guaranty.
Guarantor further covenants and agrees not to set up or claim any defense,
counterclaim, offset, setoff or
2 

 



--------------------------------------------------------------------------------



 



other objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by the
Administrative Agent or any of the Banks other than the defense of the actual
timely payment and performance by Borrower of the Guaranteed Obligations
hereunder; provided, however, that the foregoing shall not be deemed a waiver of
Guarantor’s right to assert any compulsory counterclaim, if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Guarantor’s right to assert any claim which would constitute
a defense, setoff, counterclaim or crossclaim of any nature whatsoever against
Administrative Agent or any Bank in any separate action or proceeding. Guarantor
represents, warrants and agrees that, as of the date hereof, its obligations
under this Guaranty are not subject to any counterclaims, offsets or defenses
against the Administrative Agent or any Bank of any kind.
          4. The provisions of this Guaranty are for the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
and nothing herein contained shall impair as between Borrower and the
Administrative Agent and the Banks the obligations of Borrower under the Loan
Documents.
          5. This Guaranty shall be a continuing, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, although without notice or the further consent
of Guarantor:
     (a) any assignment, amendment, modification or waiver of or change in any
of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
     (b) any extension of time that may be granted by the Administrative Agent
to Borrower, any guarantor, or their respective successors or assigns, heirs,
executors, administrators or personal representatives; or
     (c) any action which the Administrative and/or the Banks may take or fail
to take under or in respect of any of the Loan Documents or by reason of any
waiver of, or failure to enforce any of the rights, remedies, powers or
privileges available to the Administrative Agent under this Guaranty or
available to the Administrative Agent and/or the Banks at law, equity or
otherwise, or any action on the part of the Administrative Agent and/or the
Banks granting indulgence or extension in any form whatsoever; or
     (d) any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of Borrower to the Administrative Agent and/or the Banks; or
     (e) any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

3



--------------------------------------------------------------------------------



 



     (f) the application of any sums by whomsoever paid or however realized to
any amounts owing by Borrower to the Administrative Agent and/or the Banks under
the Loan Documents in such manner as the Administrative Agent shall determine in
its sole discretion; or
     (g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or Guarantor’s assets, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or
     (h) any improper disposition by Borrower of the proceeds of the Loans, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see the proper disposition by Borrower of such proceeds.
          6. Guarantor agrees that if at any time all or any part of any payment
at any time received by the Administrative Agent from Borrower or Guarantor
under or with respect to this Guaranty is or must be rescinded or returned by
the Administrative Agent or any Bank for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of Borrower or
Guarantor), then Guarantor’s obligations hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence
notwithstanding such previous receipt by such party, and Guarantor’s obligations
hereunder shall continue to be effective or reinstated, as the case may be, as
to such payment, as though such previous payment had never been made.
          7. Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason of any payments or acts of performance by Guarantor in
compliance with the obligations of Guarantor hereunder, (ii) waives any right to
enforce any remedy which Guarantor now or hereafter shall have against Borrower
or any entity comprising same by reason of any one or more payment or acts of
performance in compliance with the obligations of Guarantor hereunder

4



--------------------------------------------------------------------------------



 



and (iii) from and after an Event of Default (as defined in the Credit
Agreement), subordinates any liability or indebtedness of Borrower or any entity
comprising same now or hereafter held by Guarantor or any affiliate of Guarantor
to the obligations of Borrower under the Loan Documents. The foregoing, however,
shall not be deemed in any way to limit any rights that Guarantor may have
pursuant to the Agreement of Limited Partnership of Borrower or which it may
have at law or in equity with respect to any other partners of Borrower.
          8. Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:
     (a) as of the date hereof, Guarantor is the sole general partner of
Borrower;
     (b) based upon such relationships, Guarantor has determined that it is in
its best interests to enter into this Guaranty;
     (c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;
     (d) the benefits to be derived by Guarantor from Borrower’s access to funds
made possible by the Loan Documents are at least equal to the obligations
undertaken pursuant to this Guaranty;
     (e) Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the term hereof and
(i) Guarantor is organized and validly existing under the laws of the State of
Maryland, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;
     (f) to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely impair the
ability of Guarantor to perform its obligations under this Guaranty;
     (g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the Board
of Governors of the Federal Reserve System of the United States), order, writ,
judgment, decree, determination or award presently in effect having
applicability to Guarantor or the organizational documents of Guarantor the
consequences of which violation is likely to

5



--------------------------------------------------------------------------------



 



materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty or (ii) violate or conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument to which Guarantor is a
party, or by which Guarantor or any of its property is bound, the consequences
of which violation, conflict, breach or default is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;
     (h) this Guaranty has been duly executed by Guarantor and constitutes the
legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;
     (i) no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained; and
     (j) Guarantor is not an “investment company” as that term is defined in,
nor is it otherwise subject to regulation under, the Investment Company Act of
1940, as amended.
          9. Guarantor and Administrative Agent each acknowledge and agree that
this Guaranty is a guarantee of payment and performance and not of collection
and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from Borrower under the provisions of any
Loan Document.
          10. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent or any Bank elects to sell all the Loans or participations
in the Loans and the Loan Documents, including this Guaranty, the Administrative
Agent or any Bank may forward to each purchaser and prospective purchaser all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by Borrower or Guarantor or otherwise, subject to the terms and
conditions of the Credit Agreement.
          11. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such modification, amendment,

6



--------------------------------------------------------------------------------



 



additional instrument or document shall not increase Guarantor’s obligations or
diminish its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.
          12. The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.
          13. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements relating
to such subject matter and may not be modified, amended, supplemented or
discharged except by a written agreement signed by Guarantor and the
Administrative Agent.
          14. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed stricken and
severed from this Guaranty and the remaining provisions and portions thereof
shall continue in full force and effect.
          15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
          16. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be addressed to such party at the address set forth below or to such other
address as may be identified by any party in a written notice to the others:

     
If to Guarantor
  Equity Office Properties Trust
 
  Two North Riverside Plaza
 
  Suite 2100
 
  Chicago, Illinois 60606
 
  Attn: Chief Financial Officer
With Copies of
   
Notices to Guarantor to:
  Equity Office Properties Trust
 
  Two North Riverside Plaza
 
  Suite 2100
 
  Chicago, Illinois 60606
 
  Attn: Chief Legal Counsel
 
             and
DLA Piper Rudnick Gray Cary US LLP
 
  203 North LaSalle Street
 
  Suite 1900
 
  Chicago, Illinois 60601
 
  Attn: James M. Phipps, Esq.
If to the
   
Administrative Agent:
  Wachovia Bank, National Assocation

7



--------------------------------------------------------------------------------



 



     
 
  301 South College Street
 
  Mail Code NC0172
 
  Charlotte, NC 28288
 
  Attn: David Blackman
 
  Facsimile: (704) 374-3300

          Each such notice, request or other communication shall be effective
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section.
          17. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by Borrower or Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.
          18. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and the
Banks and their successors and permitted assigns.
          19. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent, nor excuse Guarantor from its obligations hereunder. Any
waiver of any such right or remedy to be enforceable against the Administrative
Agent must be expressly set forth in a writing signed by the Administrative
Agent.
          20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
               (b) Any legal action or proceeding with respect to this Guaranty
and any action for enforcement of any judgment in respect thereof may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Guaranty, the Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. The Guarantor
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding

8



--------------------------------------------------------------------------------



 



by the mailing of copies thereof by registered or certified mail, postage
prepaid, to the Guarantor at its address for notices set forth herein. The
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction.
               (c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND
ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS
HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY AND THAT THE
LOANS MADE BY THE BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER
WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY
MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION,
THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN
CONSENT TO A NON-JURY TRIAL.
               (d) Guarantor does hereby further covenant and agree to and with
the Administrative Agent that Guarantor may be joined in any action against
Borrower in connection with the Loan Documents and that recovery may be had
against Guarantor in such action or in any independent action against Guarantor
(with respect to the Guaranteed Obligations), without the Administrative Agent
first pursuing or exhausting any remedy or claim against Borrower or its
successors or assigns. Guarantor also agrees that, in an action brought with
respect to the Guaranteed Obligations in any jurisdiction, it shall be
conclusively bound by the judgment in any such action by the Administrative
Agent (wherever brought) against Borrower or its successors or assigns, as if
Guarantor were a party to such action, even though Guarantor was not joined as a
party in such action.
               (e) Guarantor agrees to pay all reasonable expenses (including,
without limitation, attorneys’ fees and disbursements) which may be incurred by
the Administrative Agent or the Banks in connection with the enforcement of
their rights under this Guaranty, whether or not suit is initiated.
          21. Notwithstanding anything to the contrary contained herein, this
Guaranty shall terminate and be of no further force or effect upon the full
performance and payment of the Guaranteed Obligations hereunder and the
termination of the Commitments under the Credit Agreement. Upon termination of
this Guaranty in accordance with the terms of this Guaranty, the Administrative
Agent promptly shall deliver to Guarantor such documents as Guarantor or
Guarantor’s counsel reasonably may request in order to evidence such
termination.

9



--------------------------------------------------------------------------------



 



          22. All of the Administrative Agent’s rights and remedies under each
of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent.
          23. The Guarantor shall not use any assets of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Internal Revenue Code (the “Code”) to repay or
secure the Loan, the Note, the Obligations or this Guaranty. The Guarantor shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of any of its rights or interests (direct or indirect) in Borrower, or attempt
to do any of the foregoing or suffer any of the foregoing, or permit any party
with a direct or indirect interest or right in Borrower to do any of the
foregoing, if such action would cause the Note, the Loan, the Obligations, this
Guaranty, or any of the Loan Documents or the exercise of any of the
Administrative Agent’s or Bank’s rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Code (unless the Guarantor furnishes
to the Administrative Agent a legal opinion satisfactory to the Administrative
Agent that the transaction is exempt from the prohibited transaction provisions
of ERISA and the Code (and for this purpose, the Administrative Agent and the
Banks, by accepting the benefits of this Guaranty, hereby agree to supply
Guarantor all relevant non-confidential, factual information reasonably
necessary to such legal opinion and reasonably requested by Guarantor) or would
otherwise result in the Administrative Agent or any of the Arrangers or Banks
being deemed in violation of Sections 404 or 406 of ERISA or Section 4975 of the
Code or would otherwise result in the Administrative Agent or the Banks being a
fiduciary or party in interest under ERISA or a “disqualified person” as defined
in Section 4975(e)(2) of the Code with respect to an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code. The Guarantor shall indemnify and hold each of
the Administrative Agent and the Banks free and harmless from and against all
loss, costs (including attorneys’ fees and expenses), expenses, taxes and
damages (including consequential damages) that each of the Administrative Agent
and the Banks may suffer by reason of the investigation, defense and settlement
of claims and in obtaining any prohibited transaction exemption under ERISA
necessary in Administrative Agent’s reasonable judgment as a result of
Guarantor’s action or inaction or by reason of a breach of the foregoing
provisions by Guarantor.
     24. This Guaranty shall become effective simultaneously with the making of
the initial Loans under the Credit Agreement.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Guaranty as of the date and year first above written.

            GUARANTOR:
EQUITY OFFICE PROPERTIES TRUST
      By:   /s/ Maureen Fear        Name:   Maureen Fear        Title:   Senior
Vice President and Treasurer     

ACCEPTED:
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
  /s/ David M. Blackman     
 
 
 
Name:    
 
  Title:    

11



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT FOR GUARANTOR
STATE OF ILLINOIS      )
                                      ) SS.
COUNTY OF COOK )
     On December ___, 2005, before me personally came Maureen Fear, to me known
to be the person who executed the foregoing instrument, and who, being duly
sworn by me, did depose and say that she is Senior Vice President and Treasurer
of Equity Office Properties Trust, and that she executed the foregoing
instrument in the organization’s name, and that she had authority to sign the
same, and she acknowledged to me that she executed the same as the act and deed
of said organization for the uses and purposes therein mentioned.

         
[Seal]
       
 
   /s/ Mary T. Van Derhaeghen    
 
 
 
Notary Public
Official Seal
Mary T. Van Derhaeghen
Notary Public, State of Illinois
My commission expires: 11/03/09    

12